                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE


LOUISIANA-PACIFIC CORPORATION,     )
                                   )
      Plaintiff,                   )
                                   )
v.                                 )                 CIVIL ACTION NO. 3:18-cv-00447
                                   )
JAMES HARDIE BUILDING PRODUCTS, )                    JUDGE MCCALLA
INC.,                              )
                                   )                 MAGISTRATE JUDGE HOLMES
      Defendant/Counter-Plaintiff/ )
      Third-Party Plaintiff.       )
                                   )                 JURY DEMAND
v.                                 )
                                   )
THE KRUSE BROTHERS, INC.,          )
                                   )
      Third-Party Defendant.       )


      LOUISIANA-PACIFIC CORPORATION’S FIRST AMENDED COMPLAINT


       Plaintiff Louisiana-Pacific Corporation (“LP”), for its First Amended Complaint against

Defendant James Hardie Building Products, Inc. (“Defendant”) states as follows:

                                      I.    THE PARTIES

       1.      LP is a Delaware corporation with its principal place of business at 414 Union

Street, Suite 2000, Nashville, TN 37219.

       2.      Defendant is a Nevada corporation with its principal place of business located at

231 S. LaSalle Street, Suite 2000, Chicago, IL 60604. Defendant is registered with the Tennessee

Secretary of State to do business in Tennessee. Defendant’s registered agent for service of process

is United Agent Group Inc., 205 Powell Place, Brentwood, Tennessee 37027.




                                     1 11/01/18 Page 1 of 90 PageID #: 14690
 Case 3:18-cv-00447 Document 331 Filed
                                   II.   NATURE OF ACTION

       3.      LP and Defendant are direct competitors and compete for market share in the

manufactured siding industry. LP offers strand-based engineered wood siding products under the

SmartSide® brand. Defendant routinely and consistently refers to LP’s strand-based engineered

wood siding products as oriented strand board (commonly called “OSB”) even though there are

significant differences between the SmartSide® siding products and common OSB. Defendant

offers fiber cement siding under the James Hardie or JH brand.

       4.      LP asserts Defendant has made and continues to make literally false and/or

deceptively misleading statements in advertising and promoting Defendant’s siding that constitute

(a) false advertising in violations of Section 43 of the Trademark Act of 1946 (also known as the

Lanham Act), as amended, 15 U.S.C. § 1125; (b) unfair competition under Tennessee law; (c)

violations of the Tennessee Consumer Protection Act, Tenn. Code Ann. § 47-18-1041 et seq.; and

(d) tortious interference under Tennessee law.

                            III.     JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction over this action under 15 U.S.C. § 1121

and 28 U.S.C. § 1338 in that this case arises under the Lanham Act, 15 U.S.C. § 1051 et seq., and

28 U.S.C. § 1331 as it involves a federal question.

       6.      This Court has subject matter jurisdiction over the unfair competition claims herein

under the provisions of 28 U.S.C. § 1338(b) in that said claims are joined with a substantial and

related claim under the Lanham Act, 15 U.S.C. § 1051 et seq.

       7.      This Court has supplemental jurisdiction over the claims that arise under Tennessee

law pursuant to 28 U.S.C. § 1367(a) because they are substantially related to the claims that arise

under the Lanham Act of the United States. Furthermore, this Court has supplemental jurisdiction




                                     2 11/01/18 Page 2 of 90 PageID #: 14691
 Case 3:18-cv-00447 Document 331 Filed
because both the state and federal claims are derived from a common nucleus of operative facts

and considerations of judicial economy dictate the state and federal issues be consolidated for a

single trial.

        8.      This Court has general personal jurisdiction over Defendant based on Defendant’s

continuous and systematic minimum contacts with residents of Tennessee through the distribution

and sale of its products in Tennessee and its sales representatives’ promotion and marketing

activities in Tennessee. This Court also has specific personal jurisdiction over Defendant based

on its purposeful direction of its promotional and advertising activities and sales of its products to

residents and customers in Tennessee. Additionally, this Court has personal jurisdiction under

Tenn. Code Ann. § 20-2-201 et seq., because (1) Defendant has transacted business in Tennessee;

(2) the tortious acts or omissions occurred in Tennessee; (3) the damages occurred in Tennessee

to corporation with a principal place of business; and (4) jurisdiction based on Defendant’s

contacts with Tennessee (including, but not limited to, sales of products) is not inconsistent with

the Constitution of the State of Tennessee or the Constitution of the United States.

        9.      Venue is proper in the Court under 28 U.S.C. § 1391(b) and § 1391(c), and because

Defendant is subject to personal jurisdiction pursuant to Tennessee’s long arm statute, Tenn. Code

Ann. § 20-2-201 et seq.

                                 IV.     THE CONTROVERSY

                A.      LP and its LP’S SMARTSIDE® SIDING PRODUCTS

        10.     Since 1972, LP has been a market leader in the manufacture and distribution of

building materials.

        11.     LP sells its building materials and related products throughout the world.




                                     3 11/01/18 Page 3 of 90 PageID #: 14692
 Case 3:18-cv-00447 Document 331 Filed
       12.     LP operates in four primary business segments: OSB, Siding, Engineered Wood

Products, and South America.

       13.     LP manufactures and distributes strand-based engineered wood siding products that

include, in part, wood strands arranged in layers and bonded with resin.

       14.     LP has invested significant amounts of time, money, and personnel into research

and development of strand-based engineered wood siding products to continuously improve the

quality of the products.

       15.     Since its first strand-based engineered wood product over twenty years ago, LP or

its associates have refined the production of its siding products by improving, inter alia, pest

resistance, moisture resistance, and ease of maintenance.

       16.     LP’s current version of strand-based engineered wood siding is sold under the

SmartSide® brand.

       17.     The SmartSide® siding products are treated with a zinc borate-based process that

resists damages from termites and other pests.

       18.     The SmartSide® siding products comply with applicable building and safety codes

throughout the United States and abroad.

       19.     The SmartSide® siding products are treated to the core with LP’s proprietary

SmartGuard® process that resists weather-related damage including rain, hail, snow, and other

contact with water or moisture.

       20.     LP’s SmartSide® siding requires no more maintenance or repainting than any of

Defendant’s siding products.

       21.     LP continues to advance its innovative line of siding products.




                                     4 11/01/18 Page 4 of 90 PageID #: 14693
 Case 3:18-cv-00447 Document 331 Filed
        22.    LP is the undisputed leading manufacturer and distributor of strand-based

engineered wood siding products in the United States.

               B.     DEFENDANT’S FIBER CEMENT SIDING PRODUCTS

        23.    Defendant manufactures and distributes fiber cement building products under the

James Hardie or JH brands.

        24.    Upon information and belief, Defendant’s fiber cement siding product is composed

of water, cellulose fiber (such as wood pulp), a filler (such as fly ash or silica), and cement that

binds the other ingredients together.

        25.    Defendant’s siding products compete directly with LP’s SmartSide® siding

products.

        26.    Defendant’s siding products are marketed as an alternative to LP’s siding products.

        27.    Defendant markets its siding products to distributors, retailers, subcontractors,

contractors,   and   directly   to      end   consumers   through    brochures,   websites    (e.g.,

www.nowoodisgood.com, www.jameshardie.com), industry and trade gatherings, direct mail

marketing, and other means.

   C.       DEFENDANT’S PATTERN OF FALSE AND MISLEADING STATEMENTS

        28.    In both oral communications and advertising and promoting its products, Defendant

routinely and consistently refers to LP’s strand-based engineered wood siding products, including

but not limited to SmartSide® siding, as “OSB” siding.

        29.    In an effort to usurp Plaintiff’s market share in the manufactured siding market and

drive consumers to purchase and/or recommend Defendant’s siding products, Defendant has and

continues to propagate a campaign of literally false and/or deceptively misleading statements in

advertising and promoting Defendant’s siding products.




                                     5 11/01/18 Page 5 of 90 PageID #: 14694
 Case 3:18-cv-00447 Document 331 Filed
               (i)     Defendant’s Websites

       30.     Defendant owns and operates the websites located at the domain names

www.nowoodisgood.com and nowoodsgood.com (the “Offending Websites”).

       31.     A true and correct copy of the screenshot from www.nowoodisgood.com website

as shown at the time of filing the original Complaint is attached hereto as Exhibit 1.

       32.     True and correct copies of screenshots from the Offending Websites as shown on

November 1, 2018 are attached as Exhibit 1A and 3.

       33.     The Offending Websites prominently feature Defendant’s name and trademarks.

       34.     The Offending Websites have the following copyright notice at the bottom of the

home page: “© 2018 James Hardie Building Products Inc. All Rights Reserved.”

       35.      The Offending Websites contain numerous links to other websites owned by

Defendant.

       36.     The Offending Websites (and other marketing and promotional materials discussed

infra) predominantly display the phrase “NO WOOD IS GOOD.”

       37.     The “NO WOOD IS GOOD” phrase is intended to influence consumers not to

purchase LP’s engineered wood siding and trim products.

       38.     Defendant’s use of “NO WOOD IS GOOD” is literally false and/or deceptively

misleading because, upon information and belief, Defendant’s fiber cement products contain

cellulose in an amount of less than 15% as shown in Defendant’s Material Data Safety Sheets.

True and correct copies of the Material Data Safety Sheets for the medium density and low density

versions of Defendant’s fiber cement lap siding products (and other products) are attached hereto

as Exhibits 4 and 5.




                                     6 11/01/18 Page 6 of 90 PageID #: 14695
 Case 3:18-cv-00447 Document 331 Filed
       39.    Upon information and belief, the cellulose in Defendant’s fiber cement products is

wood pulp. A true and correct copy of one of Defendant’s websites showing the use of wood pulp

is attached hereto as Exhibit 6. In an interview of Mark Chamberland, a former employee of

Defendant, Mr. Chamberland, while he was employed by Defendant, stated “All Hardie’s siding

starts the same…we start with silica sand that’s then ground into a fine powder. We then mix in

wood pulp and pour it in cement, which is then mixed together to form a fiber-cement slurry.” A

true and correct copy of the interview as published on www.homeshowradio.com is attached hereto

as Exhibit 7. Upon information and belief, Defendant also published a video showing Defendant’s

manufacturing process in which the narrator states that wood pulp is a key ingredient in

Defendant’s      fiber     cement      products.     The      video      is     available     at

https://www.youtube.com/watch?v=CXAW7iX5OxQ (last visited Nov. 1, 2018).

       40.    Upon information and belief, Defendant first starting using cellulose in its fiber

cement products in the 1980’s as a replacement for asbestos that was used in its fiber cement

products.

       41.    Prior to changes made by Defendant after the initiation of this lawsuit, the

Offending Websites presented a graphic depicting alleged advantages of fiber cement siding over

“OSB” siding under the title “OSB SIDING V. JAMES HARDIE SIDING.”

       42.    As shown on Exhibits 1A and 3, Defendant’s Offending Websites states, as part of

a graphic depicting alleged disadvantages of “Engineered Wood Siding” (which was previously

identified as “OSB” siding as depicted in Exhibit 1 to the original Complaint) compared to fiber

cement siding, “PESTS LOVE IT” with a caption above a picture of a woodpecker penetrating a

segment of LP’s strand-based engineered wood siding.




                                     7 11/01/18 Page 7 of 90 PageID #: 14696
 Case 3:18-cv-00447 Document 331 Filed
       43.     Next to the picture of the woodpecker on the www.nowoodisgood.com website,

Defendant or its agent(s) placed the words “Subject to damage caused by woodpeckers, termites

and other pests that can harm wood.”

       44.     Next to the picture of the woodpecker on the www.nowoodsgood.com website,

Defendant or its agent(s) placed the words “Subject to damage caused by woodpeckers, termites

and other pests, which can lead to costly repairs.”

       45.     The “PESTS LOVE IT” section is literally false and/or deceptively misleading

because, among other reasons, LP’s SmartSide® siding is treated with a zinc borate-based process

that resists damages from termites and other pests.

       46.     In fact, LP tested its SmartSide® siding’s resistance to pests by exposing samples

of the siding to Formosan termites, widely recognized as one of the world’s most destructive pests.

The testing showed that after over two decades of exposure, the siding continues exhibit no

structural damage.

       47.     The reference to “woodpeckers” in the “PESTS LOVE IT” section is literally false

and/or deceptively misleading because, among other reasons, LP’s SmartSide® siding is treated

with a zinc borate-based process that resists damages from termites and other pests that would

attract woodpeckers.

       48.     The reference to “termites” in the “PESTS LOVE IT” section is literally false

and/or deceptively misleading because, among other reasons LP’s SmartSide® siding is treated

with a zinc borate-based process that resists damages from termites and/or the reference falsely

implies structural damage may occur to LP’s SmartSide® siding.

       49.     The “PESTS LOVE IT” section is literally false and/or deceptively misleading

because, among other reasons, Defendant or its agent(s) “photoshopped” the image of the hole to




                                     8 11/01/18 Page 8 of 90 PageID #: 14697
 Case 3:18-cv-00447 Document 331 Filed
remove the edges around it and the materials in the hole and appear deeper, darker, and generally

more substantial along with accentuating the grains in the engineered wood siding, and/or the hole

cannot be conclusively found to have been created in whole or in part by a woodpecker.

       50.     The “PESTS LOVE IT” section is literally false and/or deceptively misleading

because, among other reasons, Defendant or its agent(s) “photoshopped” the image to include a

woodpecker stock photo and/or stock video in a panel of LP’s SmartSide® siding.

       51.     The “PESTS LOVE IT” section is literally false and/or deceptively misleading

because, among other reasons, Defendant or its agent(s) combined the false and/or deceptively

misleading woodpecker stock photo and/or video and the false and/or deceptively misleading

“photoshopped” hole.

       52.     The image of the termite (or similar insect) graphic in the “PESTS LOVE IT”

section is literally false and/or deceptively misleading because, among other reasons, LP’s

SmartSide® siding is treated with a zinc borate-based process that resists damages from termites

and/or the reference falsely implies structural damage may occur to LP’s SmartSide® siding

       53.     Defendant’s Offending Websites state, as a part of a graphic depicting alleged

disadvantages of “Engineered Wood siding” (previously stated as “OSB” siding) compared to fiber

cement siding, “SOAKS UP TROUBLE” with a caption above a photograph of buckled exterior

siding, and the caption to the picture reads “Susceptible to water absorption, which can lead to

expansion, buckling or edge checking.**” The two asterisks reference a disclaimer written in

small font at the bottom of the webpage that states “Representation of engineered wood product

buckling; improper installation may have been a contributing factor.”

       54.     The photograph of buckled exterior siding is LP’s hardwood siding or fiber siding

and/or is intended to represent LP’s strand-based engineered wood siding.




                                     9 11/01/18 Page 9 of 90 PageID #: 14698
 Case 3:18-cv-00447 Document 331 Filed
       55.     The “SOAKS UP TROUBLE” section is literally false and/or deceptively

misleading because LP’s SmartSide® siding is treated to the core with LP’s proprietary

SmartGuard® process that stands up to weather including rain and other contact with water.

Accordingly, LP SmartSide® siding, if properly installed, does not have the issues that Defendant

alleges. Defendant’s tiny print in an end note does not sufficiently indicate to the viewer that the

alleged damages is a result of likely improper installation.

       56.     Defendant’s Offending Websites stats, as part of a graphic depicting alleged

disadvantages of “OSB” siding compared to fiber cement siding, “WON’T WEATHER WELL”

with a caption above a photograph of exterior siding with faded and dilapidated paint, and the

caption to the picture reads “OSB siding painted by 3rd party pre-finishers can show loss of paint

after extended exposure to sunlight.***” The three asterisks reference a disclaimer written in

small font at the bottom of the webpage that states “Representation of prefinished engineered wood

after the equivalent of 12 years of solar exposure per ASTM G90.”

       57.     The photograph of exterior siding is LP’s strand-based engineered wood siding or

is intended to represent LP’s strand-based engineered wood siding.

       58.     The “WON’T WEATHER WELL” section is literally false and/or deceptively

misleading because pre-finishers are third-parties over which LP has no control such that the

durability of pre-finishing is not tied to any characteristic or purported lack of quality of LP’s

SmartSide® siding.

               (ii)    Defendant’s Promotional Flier

       59.     Defendant published and distributed a flier that states in large font and bold letters

“James Hardie® siding outperforms wood-based siding.”

       60.     A true and correct copy of the “Offending Flier” is attached as Exhibit 2.




                                    1011/01/18 Page 10 of 90 PageID #: 14699
Case 3:18-cv-00447 Document 331 Filed
       61.     Upon information and belief, copies of the Offending Flier have distributed widely

at trade shows and elsewhere.

       62.     The Offending Flier presents a side-by-side comparison of purported advantages of

“JAMES HARDIE ® SIDING vs. WOOD-BASED SIDING”.

       63.     Included in the column representing the alleged disadvantages of strand-based

engineered wood siding, a picture of distorted siding is next to the statement “Shrinks and swells

when exposed to moisture, causing paint to crack and peel. Requires frequent upkeep to maintain

appearance.”

       64.     Included in the column representing the alleged disadvantages of strand-based

engineered wood siding, a picture of a distorted piece of siding is next to the statement “Swelling

or edge checking normally occurs in all wood-based products as they expand and contract due to

changes in climate conditions.”

       65.     Included in the column representing the alleged disadvantages of strand-based

engineered wood siding, a picture of a piece of particle board is next to the statement “Susceptible

to water absorption, which can lead to expansion, buckling, cracking and mold.”

       66.     Included in the column representing the alleged disadvantages of strand-based

engineered wood siding, a picture of a piece of particle board with pest damage is next to the

statement “Subject to damage caused by woodpeckers, termites and other pests.”

       67.     The foregoing statements in Defendant’s Offending Flier are literally false and/or

deceptively misleading for the same and/or similar reasons set forth against the Offending

Websites.




                                    1111/01/18 Page 11 of 90 PageID #: 14700
Case 3:18-cv-00447 Document 331 Filed
    (iii)    Other Materials and Circumstances in Which Defendant Made Statements

       68.     The foregoing are only examples of literally false and/or misleading statements

made by Defendant. The same or similar literally false and/or misleading statements have been

made in promotional materials, marketing, print and electronic advertising, signs in windows,

magazine advertisements, and orally to actual and potential customers. All such documents and

things are hereby incorporated by reference herein. Discovery remains ongoing. LP reserves the

right amend Complaint again to add additional documents and things as necessary and/or

appropriate.

    (iv)     Defendant’s Direct Outreach to Prospective Customers

       69.     Upon information and belief, Defendant (directly or through its agents or

representatives) directly markets to retailers, contractors, and other relevant consumers in or

related to the construction and/or building supplies industries and made the same or similar

statements as those found on the Offending Websites and in the Offending Flier.

                             D.      LP’S IRREPARABLE HARM

       70.     As a direct and proximate result of Defendant’s intentional actions and statements,

LP has suffered irreparable harm to the reputation of its products.

       71.     The harm to the reputation of LP’s products is per se irreparable.

       72.     The harm also is irreparable because it cannot be completely remedied.

       73.     The harm further is irreparable because given the nature of the advertising and

promoting the loss of identifiable consumers is not readily obtainable. For example, LP will not

ever be able to tell the exact identities of the customers that it lost and the result loss of volumes

of sales of LP’s siding products from particular customers.




                                    1211/01/18 Page 12 of 90 PageID #: 14701
Case 3:18-cv-00447 Document 331 Filed
                                  V.     CAUSES OF ACTION

                                             COUNT I

                             VIOLATION OF 15 U.S.C. § 1125(a)

       74.     LP incorporates the preceding paragraphs as though fully set forth herein.

       75.     Defendant’s explicit and implicit promotional claims in interstate commerce about

its fiber cement siding products are literally and/or impliedly false and/or deceptively misleading.

       76.     Defendant’s explicit and implicit promotional claims in interstate commerce

about OSB siding products, particularly LP’s SmartSide® siding products, are literally and/or

impliedly false and misleading.

       77.     Defendant’s implicit and explicit claims violate Section 43(a) of the Lanham Act,

15 U.S.C. § 1125(a), subsection (1) of which provides:


               Any person who, on or in connection with any goods or services, or
               any container for goods, uses in commerce any word, term, name,
               symbol, or device, or any combination thereof, or any false
               designation of origin, false or misleading description of fact, or false
               or misleading representation of fact, which (A) is likely to cause
               confusion, or to cause mistake, or to deceive as to the affiliation,
               connection, or association of such person with another person, or as
               to the origin, sponsorship, or approval of his or her goods, services,
               or commercial activities by another person, or (B) in commercial
               advertising or promotion, misrepresents the nature, characteristics,
               qualities, or geographic origin of his or her or another person's
               goods, services, or commercial activities shall be liable in a civil
               action by any person who believes that he or she is or is likely to be
               damaged by such act.

       78.     Defendant’s false and/or misleading statements regarding its fiber cement siding

products are material in that the statements will likely influence existing and potential buyers of

siding products and building materials and LP’s SmartSide® products in particular.

       79.     Buyers of Defendant’s fiber cement siding products (and buyers of siding products

generally, especially those without expertise in the construction industry) often have no choice but


                                    1311/01/18 Page 13 of 90 PageID #: 14702
Case 3:18-cv-00447 Document 331 Filed
to trust statements made by Defendant (directly or through its agents or representatives) that fiber

cement siding products have the nature, characteristics, and qualities claimed by Defendant.

       80.     Defendant’s false and/or misleading statements regarding LP’s siding products are

material in that the statements will likely influence existing and potential buyers of (a) siding

products and building materials generally; (b) Defendant’s fiber cement siding products; and (c)

LP’s SmartSide® and other siding products.

       81.     Buyers of Defendant’s fiber cement siding products (and buyers of siding products

generally, especially those without expertise in the construction industry) often have no choice but

to trust statements made by Defendant (directly or through its agents or representatives) that LP’s

siding products have the nature, characteristics, and qualities claimed by Defendant.

       82.     Defendant’s false and/or misleading statements regarding LP’s siding products

have actually deceived or have the capacity to deceive a substantial portion of the intended

audience for such statements.

       83.     Defendant willfully, knowingly, intentionally, maliciously, or recklessly is using in

commerce false and/or misleading descriptions of fact or misleading representations of fact

concerning the nature, characteristics, and qualities of Defendant’s fiber cement siding products

and LP’s siding products.

       84.     Defendant’s false and/or misleading statements have caused LP damage.

       85.     LP has been injured by Defendant’s actions and representations because customers

who would otherwise have purchased from LP have made or will make purchasing decisions based

upon Defendant’s false and misleading representations concerning the attributes of Defendant’s

fiber cement siding products and LP siding products.




                                    1411/01/18 Page 14 of 90 PageID #: 14703
Case 3:18-cv-00447 Document 331 Filed
       86.     Unless enjoined by this Court, Defendant’s acts will irreparably injure LP’s

goodwill and erode its sales, customer base, and share in the exterior siding and building supplies

market.

       87.     LP is entitled to all available remedies provided under the Lanham Act, including

with limitation preliminary and permanent injunctive relief; Defendant’s profits; any damages

sustained by LP; costs; destruction of all packaging, containers, devices, products, literature,

advertising, and any other material bearing false, deceptive, and/or misleading statement and/or

any variants thereof (or similar wording); and other equitable relief.

       88.     Pursuant to 15 U.S.C § 1117, LP seeks judgment for three times the amount of

Defendant’s profits or LP’s damages, whichever is greater due to the nature of Defendant’s

conduct.

       89.     Defendant’s acts are willful, wanton, and calculated to deceive, and are undertaken

in bad faith, making this an exceptional case entitling LP to recover additional damages and

reasonable attorney fees pursuant to 15 U.S.C § 1117.

                                            COUNT II

                         COMMON LAW UNFAIR COMPETITION

       90.     LP incorporates the preceding paragraphs as though fully set forth herein.

       91.     Defendant’s explicit and implicit promotional claims about LP’s siding products

are literally and impliedly false and/or deceptively misleading.

       92.     Defendant’s explicit and implicit claims about its fiber cement siding products are

also literally and impliedly false and/or deceptively misleading.

       93.     Defendant’s foregoing acts constitute unfair competition and infringement of LP’s

common law rights for which LP has no adequate remedy at law.




                                    1511/01/18 Page 15 of 90 PageID #: 14704
Case 3:18-cv-00447 Document 331 Filed
        94.    To the extent that this Court determines that there is an adequate remedy at law, LP

has been damaged in an amount to be determined at trial, plus pre-judgment and post- judgment

interest, attorney fees (if available), expenses, and costs.

        95.    LP is entitled to punitive damages because Defendant’s conduct was intentional,

willful, malicious, or made with reckless disregard for the rights of others.

        96.    Defendant’s acts as alleged herein were committed with the intent to deceive and

defraud the public in order to gain an increase in its sales, customer base, and share in the exterior

siding and building materials market and/or eliminate LP from the exterior siding and building

materials market.

                                             COUNT III

              TENNESSEE CONSUMER PROTECTION ACT VIOLATIONS

        97.    LP incorporates the preceding paragraphs as though fully set forth herein.

        98.    Defendant’s statement, actions and/or omissions constitute unfair and/or deceptive

practice in violation of the Tennessee Consumer Protection Act, Tenn. Code Ann. § 47-18-101 et

seq., including, but not limited to:

       Representing that goods or services have sponsorships, approval, characteristics,
        ingredients, uses, benefits or quantities that they do not have (Tenn. Code Ann. § 47-18-
        104(5));

       Representing that goods or services are of a particular standard, quality or grade, or that
        goods are of a particular style or model, if they are of another (Tenn. Code Ann. § 47-18-
        104(7));

       Disparaging the goods, services or business of another by false or misleading
        representations of fact (Tenn. Code Ann. § 47-18-104(8)); and

       Using statements or illustrations in any advertisement which create a false impression of
        the grade, quality, quantity, make, value, age, size, color, usability or origin of the goods
        offered in such a manner that later, on the disclosure of the true facts, there is a likelihood
        that the buyer may be switched from the advertised goods or services to other goods or
        services (Tenn. Code Ann. § 47-18-104(21)).



                                    1611/01/18 Page 16 of 90 PageID #: 14705
Case 3:18-cv-00447 Document 331 Filed
       99.     LP has suffered an ascertainable loss of money and market share as a result of the

use or employment by Defendant of the aforementioned unfair or deceptive acts or practices.

       100.    Defendant’s acts are and were willful and knowing, thus entitling LP to all available

remedies pursuant to the Tennessee Consumer Protection Act, including, but not limited to,

preliminary and permanent injunctive relief; LP’s damages; Defendant’s profits; treble damages;

attorney fees; expenses; costs; pre-judgment and post-judgment interest; and other equitable relief.

                                            COUNT IV

         TORTIOUS INTERFERENCE WITH EXISTING AND PROSPECTIVE
                         ECONOMIC RELATIONS

       101.    LP incorporates the preceding paragraphs as though fully set forth herein.

       102.    LP possessed existing relationships with customers of its siding products.

       103.    LP also has identifiable classes of potential customers of its siding products that

includes at least distributors, retailers, subcontractors, contractors, and end consumers.

       104.    Defendant had knowledge of the aforementioned relationships and identifiable

class of potential customers.

       105.    Defendant intended to and, upon information and belief, has caused termination of

business with LP’s existing customers of its siding products.

       106.    Defendant intended to and, upon information and belief, has caused prospective

business relationships not to be created with potential customers of its siding products.

       107.    Defendant’s false and/or deceptively misleading statements including but not

limited to those in the Offending Websites, Offending Flier, and other similar documents and

things are an improper means of advertising and promoting Defendant’s fiber cement siding and

increasing its market share.




                                    1711/01/18 Page 17 of 90 PageID #: 14706
Case 3:18-cv-00447 Document 331 Filed
       108.    As a direct and proximate result of Defendant’s wrongful actions with LP’s, LP has

been damaged in an amount to be determined at trial, plus pre-judgment and post-judgment

interest, attorney fees, expenses, and costs.

                                VI.     REQUEST FOR RELIEF

       Wherefore, LP requests the following relief:

       1.      Entry of judgment in favor of LP and against Defendant as to each of the above

Counts;

       2.      Awarded LP all relief to which it is entitled under the Lanham Act; TENN. CODE

ANN. §§ 47-18-101 et seq.; and Tennessee common law;

       3.      Entry of a preliminary and permanent injunction that enjoins Defendant, its officers,

agents, servants, employees, and attorneys, and any other persons who are in active concert or

participation with any of the foregoing, from continued publication of the Offending Websites,

Offending Flier, and similar documents and things;

       4.      Entry of a preliminary and permanent injunction that enjoins Defendant, its officers,

agents, servants, employees, and attorneys, and any other persons who are in active concert or

participation with any of the foregoing, from continuing to state and/or imply that LP’s siding

products are more susceptible and/or vulnerable to pest damage (including individually or

collectively, woodpeckers and/or termites) than Defendant’s siding products;

       5.      Entry of a preliminary and permanent injunction that enjoins Defendant, its officers,

agents, servants, employees, and attorneys, and any other persons who are in active concert or

participation with any of the foregoing, from continuing to state that LP’s siding products are more

difficult to maintain than Defendant’s siding products;




                                    1811/01/18 Page 18 of 90 PageID #: 14707
Case 3:18-cv-00447 Document 331 Filed
       6.        Entry of a preliminary and permanent injunction that enjoins Defendant, its officers,

agents, servants, employees, and attorneys, and any other persons who are in active concert or

participation with any of the foregoing, from continuing to state that LP’s siding products are more

susceptible and/or vulnerable to water or moisture damage than Defendant’s siding products;

       7.        Entry of an order that mandates Defendant, its officers, agents, servants, employees,

and attorneys, and any other persons who are in active concert or participation with any of the

foregoing, shall destroy all copies of the Offending Websites, Offending Flier, and similar

documents and things;

       8.        Entry of an order that mandates Defendant publish and distribute corrective

advertising (including, but not limited to, on its websites and in journals where it has advertised,

or sponsored studies were published) to reduce the effects of the literally false or impliedly false

and/or deceptively misleading statements regarding fiber cement siding products and LP’s siding

products;

       9.        Determination by the Court that Defendant’s acts are deemed exceptional under 15

U.S.C. § 1117;

       10.       Entry of an award in favor of LP and against Defendant for monetary damages

based on Defendant’s profits, LP’s damages, treble damages, punitive damages, reasonable

attorney fees, litigation expenses, costs, prejudgment interest, and post-judgment interest; and

       11.       Entry and award of such other and further relief the Court deems just and proper.

                                      VII.    JURY DEMAND

       LP requests trial by jury for all issues, claims, and defenses so triable.




                                    1911/01/18 Page 19 of 90 PageID #: 14708
Case 3:18-cv-00447 Document 331 Filed
                                            Respectfully submitted,

                                            /s/ Samuel F. Miller
                                            Samuel F. Miller (BPR No. 022936)
                                            Nicholas R. Valenti (BPR No. 035420)
                                            A. Grace Van Dyke James (BPR No. 035667)
                                            MILLER LEGAL PARTNERS PLLC
                                            Fifth Third Center – Suite 2000
                                            424 Church Street
                                            Nashville, TN 37219
                                            Telephone/Fax: (615) 988.9011
                                            Email: Smiller@millerlegalpartners.com
                                                   Nvalenti@millerlegalpartners.com
                                                   Gjames@millerlegalpartners.com

                                            Attorneys for Plaintiff Louisiana-Pacific
                                            Corporation

                               CERTIFICATE OF SERVICE
       I hereby certify that on this 1st day of November 2018, the foregoing document was served
via email upon the following:

        Tony Swafford                             Brian T. Boyd
        Rocky King                                William M. Leech III
        Maia T. Woodhouse                         LAW OFFICE OF BRIAN T. BOYD
        ADAMS & REESE LLP                         214 Overlook Circle, Suite 275
        Fifth Third Center                        Brentwood, Tennessee 37027
        424 Church Street, Suite 2700             Tel: (615) 371-6119
        Nashville, Tennessee 37219                Fax: (615) 523-2595
        Tel: (615) 259-1450                       Email: brian@boydlegal.co
        Fax: (615) 259-1470                               will@boydlegal.co
        Email: tony.swafford@arlaw.com
               rocky.king@arlaw.com
               maia.woodhouse@arlaw.com           Tara L. Swafford
                                                  THE SWAFFORD LAW FIRM, PLLC
        Adam Massey                               207 Third Avenue North
        ADAMS & REESE LLP                         Franklin, Tennessee 37064
        LyondellBasell Tower                      Tel: (615) 599-8406
        1221 McKinney, Suite 4400                 Fax: (615) 807-2355
        Houston, TX 77010                         Email: tara@swaffordlawfirm.com
        Tel: 713.652.5151
        Email: adam.massey@arlaw.com

                                                  /s/ Samuel F. Miller
                                                  Samuel F. Miller




                                    2011/01/18 Page 20 of 90 PageID #: 14709
Case 3:18-cv-00447 Document 331 Filed
Case
  Case
     3:18-cv-00447
        3:18-cv-00447
                    Document
                      Document
                             3311-2Filed
                                      Filed
                                         11/01/18
                                            05/13/18Page
                                                      Page
                                                         21 1ofof905 PageID
                                                                     PageID #:
                                                                            #: 14710
                                                                               21
Case
  Case
     3:18-cv-00447
        3:18-cv-00447
                    Document
                      Document
                             3311-2Filed
                                      Filed
                                         11/01/18
                                            05/13/18Page
                                                      Page
                                                         22 2ofof905 PageID
                                                                     PageID #:
                                                                            #: 14711
                                                                               22
No Wood is Good | James Hardie Pros Landing Pages                                                                    Page 3 of 5




                  BEWARE OF WARRANTIES THAT DON'T COVER REAL WORLD PROBLEMS
                  Some engineered wood siding warranties do not cover swelling or edge checking, problems they
                  acknowledge occur over time with wood products in response to changes in weather. James
                  Hardie gives you unprecedented peace of mind with our non-prorated 30-year substrate siding
                  limited warranty. We stand behind our siding 100% for a full 30 years.




                  UNRIVALED SUPPORT GIVES YOUR BUSINESS A COMPETITIVE EDGE
                  James Hardie stays out in front with next-generation product innovations that can set your homes
                  apart and help strengthen your reputation. And our sales force’s unique personalized support,
                  combined with easy, round-the-clock access to James Hardie installation specialists, is designed
                  to make you the standard for excellence in your market. In our ongoing commitment to be your
                  best possible resource, our contractor and builder programs offer unmatched business-building
                  benefits.




    Case
      Case
         3:18-cv-00447
            3:18-cv-00447
                        Document
                          Document
                                 3311-2Filed
                                          Filed
                                             11/01/18
                                                05/13/18Page
                                                          Page
                                                             23 3ofof905 PageID
                                                                         PageID #:
                                                                                #: 14712
                                                                                   23
https://www.nowoodisgood.com/                                                                                         5/13/2018
No Wood is Good | James Hardie Pros Landing Pages                                                                                                                 Page 4 of 5



                                              REQUEST A SAMPLE

                                To see the true difference between OSB and
                               James Hardie® siding, choose up to 3 samples
                               in your favorite hues from our designer-curated
                                    ColorPlus® Technology color palette.

                                                                   Choose Samples




                  *James Hardie siding complies with ASTM E136 as a noncombustible cladding and is recognized by fire departments

                  across the U.S. including Marietta, GA, Flagstaff, AZ and Orange County, CA. Fiber cement fire resistance does not

                  extend to applied paints or coatings, which may be damaged or char when exposed to flames.



                  **Representation of engineered wood product buckling; improper installation may have been a contributing factor.



                  ***Representation of prefinished engineered wood after the equivalent of 12 years of solar exposure per ASTM G90.




                                                    PRODUCT SPECS                     INSTALLATION                EXPLORE             PRO SUPPORT
                                                    HardiePlank® Lap Siding           Browse All                  HardieZone          Continuing Education

                                                    HardieShingle® Panels             Installation Instructions   100% Hardie         Installation

                                                    HardiePanel® Vertical Siding      Best Practices              Sustainability      Request a Sample

                                                    HardieTrim® Boards & Moulding     Clearance Requirements      HardieDesign ContestDealer Locator

                                                    HardieSoffit® Panels              Knowledge Base                                  Gov Reports & Resource Center

                                                    Artisan® by James Hardie          Technical Bulletins                             Newsletter Sign-Up

                                                    Reveal® Panel System              Warranties                                      Technical Service Request

                                                    HardieBacker® Boards                                                              Submit a Claim

                                                    HardieWrap® Weather Barrier




                                             ABOUT US              SEARCH INSTALL & PRODUCT INFO
                                             Contact Us
                                                                                                        Search
                                             Our Company

                                             News                  SHORTCUTS
                                             Privacy Policy        HardieLink
                                             Terms & Conditions    Contractor Alliance Program

                                                                   Silica Resource Center

                                                                   JamesHardie.com

                                                                   Careers

                                                                   JHinsite.com




          TRADEMARKS




    Case
      Case
         3:18-cv-00447
            3:18-cv-00447
                        Document
                          Document
                                 3311-2Filed
                                          Filed
                                             11/01/18
                                                05/13/18Page
                                                          Page
                                                             24 4ofof905 PageID
                                                                         PageID #:
                                                                                #: 14713
                                                                                   24
https://www.nowoodisgood.com/                                                                                                                                      5/13/2018
No Wood is Good | James Hardie Pros Landing Pages                                                                Page 5 of 5




          © 2018 James Hardie Building Products Inc. All Rights Reserved.
                                                                            NEED ANSWERS? 1-888-J-HARDIE (1-888-542-7343)
          Privacy & Terms




    Case
      Case
         3:18-cv-00447
            3:18-cv-00447
                        Document
                          Document
                                 3311-2Filed
                                          Filed
                                             11/01/18
                                                05/13/18Page
                                                          Page
                                                             25 5ofof905 PageID
                                                                         PageID #:
                                                                                #: 14714
                                                                                   25
https://www.nowoodisgood.com/                                                                                     5/13/2018
No Wood is Good | James Hardie Pros Landing Pages                                                                            Page 1 of 5



                                                                                                              Download Catalog



                                             NO WOOD IS GOOD



                                             Engineered Wood vs James Hardie® Siding




                                           NO WOOD IS GOOD

                           Engineered wood siding cannot match the overall
                             performance of James Hardie® fiber cement
                                               siding



                                                                PLAY




                      THE UGLY TRUTH ABOUT ENGINEERED
                                WOOD SIDING
                   No matter how it is treated or processed, it still acts like wood. Don’t be fooled – weather can
                   ravage it, water can warp it and fire can burn it to a crisp. Put your trust in the uncompromising
                                         performance of James Hardie® fiber cement siding.




                   ENGINEERED WOOD                               VS          JAMES HARDIE SIDING
                        SIDING


                      PESTS LOVE IT                                        WAY TOO TOUGH


                    Subject to damage caused by                         Our fiber cement holds no appeal for
                    woodpeckers, termites and other pests               woodpeckers, termites and other pests.
                    that can harm wood.




    Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 26 of 90 PageID #: 14715
https://www.nowoodisgood.com/                                                                                                    11/1/2018
No Wood is Good | James Hardie Pros Landing Pages                                                         Page 2 of 5




                      NATURAL FUEL FOR FIRE                     FIRE RESISTANT


                    Can burn, putting your customer’s         Won’t burn and is recognized by fire
                    homes at greater risk for fire damage     departments nationwide.*




                      SOAKS UP TROUBLE                          WATER RESISTANT


                    Susceptible to water absorption, which    Uniquely formulated to resist the effects
                    can lead to expansion, buckling or edge   of water absorption; also resists mold
                    checking.**                               damage.




                      WON'T WEATHER WELL                        BEAUTY THAT LASTS


                    OSB siding painted by 3rd party pre-      Our ColorPlus® Technology provides a
                    finishers can show loss of paint after    more durable finish and keeps its good
                    extended exposure to sunlight.***         looks longer.




    Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 27 of 90 PageID #: 14716
https://www.nowoodisgood.com/                                                                              11/1/2018
No Wood is Good | James Hardie Pros Landing Pages                                                                      Page 3 of 5



                  JAMES HARDIE® FIBER CEMENT SIDING PROTECTS YOUR
                              HOMES AND REPUTATION

                  Every home deserves the authentic design and uncompromising performance of North America’s
                   #1 brand of siding. James Hardie siding is made of the purest, highest quality ingredients for a
                     specific purpose: to resist the long-term effects of weather, moisture, fire and pests that can
                   ravage engineered wood siding. And only our siding is specifically Engineered for Climate® to
                                            perform beautifully, despite what nature brings.




                  BEWARE OF WARRANTIES THAT DON'T COVER REAL WORLD PROBLEMS
                  Some engineered wood siding warranties do not cover swelling or edge checking, problems they
                  acknowledge occur over time with wood products in response to changes in weather. James
                  Hardie gives you unprecedented peace of mind with our non-prorated 30-year substrate siding
                  limited warranty. We stand behind our siding 100% for a full 30 years.




                  UNRIVALED SUPPORT GIVES YOUR BUSINESS A COMPETITIVE EDGE
                  James Hardie stays out in front with next-generation product innovations that can set your homes
                  apart and help strengthen your reputation. And our sales force’s unique personalized support,
                  combined with easy, round-the-clock access to James Hardie installation specialists, is designed
                  to make you the standard for excellence in your market. In our ongoing commitment to be your
                  best possible resource, our contractor and builder programs offer unmatched business-building




    Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 28 of 90 PageID #: 14717
https://www.nowoodisgood.com/                                                                                           11/1/2018
No Wood is Good | James Hardie Pros Landing Pages                                                                                      Page 4 of 5



                  benefits.




                                        DOWNLOAD THE PRODUCT
                                              CATALOG

                               Fill out the form below to receive the Product Catalog and
                                see the full range of James Hardie products available in
                                                        your area.



                              First Name *                                   Last Name *




                              Email Address *




                              Company Name *




                              Street Address *




                              City *                                         State *




                              Zip Code *                                     Role *

                                                                                Select


                                I agree I have read the Terms & Conditions and Privacy Policy




                                                                      Submit




                  *James Hardie siding complies with ASTM E136 as a noncombustible cladding and is recognized by fire departments

                  across the U.S. including Marietta, GA, Flagstaff, AZ and Orange County, CA. Fiber cement fire resistance does not

                  extend to applied paints or coatings, which may be damaged or char when exposed to flames.



                  **Representation of engineered wood product buckling; improper installation may have been a contributing factor.



                  ***Representation of prefinished engineered wood after the equivalent of 12 years of solar exposure per ASTM G90.




    Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 29 of 90 PageID #: 14718
https://www.nowoodisgood.com/                                                                                                           11/1/2018
No Wood is Good | James Hardie Pros Landing Pages                                                                                                                             Page 5 of 5



                                                                PRODUCT SPECS                     INSTALLATION                EXPLORE             PRO SUPPORT

                                                                HardiePlank® Lap Siding           Browse All                  HardieZone          Continuing Education

                                                                HardieShingle® Panels             Installation Instructions   100% Hardie         Installation

                                                                HardiePanel® Vertical Siding      Best Practices              Sustainability      Request a Sample

                                                                HardieTrim® Boards & Moulding     Clearance Requirements      HardieDesign ContestDealer Locator

                                                                HardieSoffit® Panels              Knowledge Base                                  Gov Reports & Resource Center

                                                                Artisan® by James Hardie          Technical Bulletins                             Newsletter Sign-Up

                                                                Reveal® Panel System              Warranties                                      Technical Service Request

                                                                HardieBacker® Boards                                                              Submit a Claim

                                                                HardieWrap® Weather Barrier



                                                         ABOUT US              SEARCH INSTALL & PRODUCT INFO
                                                         Contact Us
                                                                                                                    Search
                                                         Our Company

                                                         News                  SHORTCUTS
                                                         Privacy Policy        HardieLink
                                                         Terms & Conditions    Contractor Alliance Program

                                                                               Silica Resource Center

                                                                               JamesHardie.com

                                                                               Careers

                                                                               JHinsite.com



             TRADEMARKS




                                                                            FOLLOW JAMES HARDIE




          © 2018 James Hardie Building Products Inc. All Rights Reserved.
                                                                                                        NEED ANSWERS? 1-888-J-HARDIE (1-888-542-7343)
          Privacy & Terms




    Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 30 of 90 PageID #: 14719
https://www.nowoodisgood.com/                                                                                                                                                  11/1/2018
Case
  Case
     3:18-cv-00447
        3:18-cv-00447
                    Document
                      Document
                             3311-3Filed
                                      Filed
                                         11/01/18
                                            05/13/18Page
                                                      Page
                                                         31 1ofof901 PageID
                                                                     PageID #:
                                                                            #: 14720
                                                                               26
1R:RRGLV*RRG_-DPHV+DUGLH3URV/DQGLQJ3DJHV                                                                            3DJHRI



                                                                                                              Download Catalog



                                             12:22',6*22'



                                             (QJLQHHUHG:RRGYV-DPHV+DUGLH6LGLQJ




                                           12:22',6*22'

                           (QJLQHHUHGZRRGVLGLQJFDQQRWPDWFKWKHRYHUDOO
                             SHUIRUPDQFHRI-DPHV+DUGLHILEHUFHPHQW
                                               VLGLQJ



                                                                3/$<




                      7+(8*/<7587+$%287(1*,1((5('
                                :22'6,',1*
                   1RPDWWHUKRZLWLVWUHDWHGRUSURFHVVHGLWVWLOODFWVOLNHZRRG'RQ¶WEHIRROHG±ZHDWKHUFDQ
                   UDYDJHLWZDWHUFDQZDUSLWDQGILUHFDQEXUQLWWRDFULVS3XW\RXUWUXVWLQWKHXQFRPSURPLVLQJ
                                         SHUIRUPDQFHRI-DPHV+DUGLHILEHUFHPHQWVLGLQJ




                   (1*,1((5(':22'                              96          -$0(6+$5',(6,',1*
                        6,',1*


                      3(676/29(,7                                        :$<722728*+


                    6XEMHFWWRGDPDJHFDXVHGE\                         2XUILEHUFHPHQWKROGVQRDSSHDOIRU
                    ZRRGSHFNHUVWHUPLWHVDQGRWKHUSHVWV               ZRRGSHFNHUVWHUPLWHVDQGRWKHUSHVWV
                    WKDWFDQKDUPZRRG




    Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 32 of 90 PageID #: 14721
KWWSVZZZQRZRRGLVJRRGFRP                                                                                                    
1R:RRGLV*RRG_-DPHV+DUGLH3URV/DQGLQJ3DJHV                                                           3DJHRI




                      1$785$/)8(/)25),5(                      ),5(5(6,67$17


                    &DQEXUQSXWWLQJ\RXUFXVWRPHU¶V         :RQ¶WEXUQDQGLVUHFRJQL]HGE\ILUH
                    KRPHVDWJUHDWHUULVNIRUILUHGDPDJH      GHSDUWPHQWVQDWLRQZLGH




                      62$.6837528%/(                           :$7(55(6,67$17


                    6XVFHSWLEOHWRZDWHUDEVRUSWLRQZKLFK    8QLTXHO\IRUPXODWHGWRUHVLVWWKHHIIHFWV
                    FDQOHDGWRH[SDQVLRQEXFNOLQJRUHGJH   RIZDWHUDEVRUSWLRQDOVRUHVLVWVPROG
                    FKHFNLQJ                                  GDPDJH




                      :21 7:($7+(5:(//                         %($87<7+$7/$676


                    26%VLGLQJSDLQWHGE\UGSDUW\SUH       2XU&RORU3OXV7HFKQRORJ\SURYLGHVD
                    ILQLVKHUVFDQVKRZORVVRISDLQWDIWHU    PRUHGXUDEOHILQLVKDQGNHHSVLWVJRRG
                    H[WHQGHGH[SRVXUHWRVXQOLJKW             ORRNVORQJHU




    Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 33 of 90 PageID #: 14722
KWWSVZZZQRZRRGLVJRRGFRP                                                                                
1R:RRGLV*RRG_-DPHV+DUGLH3URV/DQGLQJ3DJHV                                                                       3DJHRI



                  -$0(6+$5',(),%(5&(0(176,',1*3527(&76<285
                              +20(6$1'5(387$7,21

                  (YHU\KRPHGHVHUYHVWKHDXWKHQWLFGHVLJQDQGXQFRPSURPLVLQJSHUIRUPDQFHRI1RUWK$PHULFD¶V
                   EUDQGRIVLGLQJ-DPHV+DUGLHVLGLQJLVPDGHRIWKHSXUHVWKLJKHVWTXDOLW\LQJUHGLHQWVIRUD
                     VSHFLILFSXUSRVHWRUHVLVWWKHORQJWHUPHIIHFWVRIZHDWKHUPRLVWXUHILUHDQGSHVWVWKDWFDQ
                   UDYDJHHQJLQHHUHGZRRGVLGLQJ$QGRQO\RXUVLGLQJLVVSHFLILFDOO\(QJLQHHUHGIRU&OLPDWHWR
                                            SHUIRUPEHDXWLIXOO\GHVSLWHZKDWQDWXUHEULQJV




                  %(:$5(2):$55$17,(67+$7'21 7&29(55($/:25/'352%/(06
                  6RPHHQJLQHHUHGZRRGVLGLQJZDUUDQWLHVGRQRWFRYHUVZHOOLQJRUHGJHFKHFNLQJSUREOHPVWKH\
                  DFNQRZOHGJHRFFXURYHUWLPHZLWKZRRGSURGXFWVLQUHVSRQVHWRFKDQJHVLQZHDWKHU-DPHV
                  +DUGLHJLYHV\RXXQSUHFHGHQWHGSHDFHRIPLQGZLWKRXUQRQSURUDWHG\HDUVXEVWUDWHVLGLQJ
                  OLPLWHGZDUUDQW\:HVWDQGEHKLQGRXUVLGLQJIRUDIXOO\HDUV




                  815,9$/('6833257*,9(6<285%86,1(66$&203(7,7,9(('*(
                  -DPHV+DUGLHVWD\VRXWLQIURQWZLWKQH[WJHQHUDWLRQSURGXFWLQQRYDWLRQVWKDWFDQVHW\RXUKRPHV
                  DSDUWDQGKHOSVWUHQJWKHQ\RXUUHSXWDWLRQ$QGRXUVDOHVIRUFH¶VXQLTXHSHUVRQDOL]HGVXSSRUW
                  FRPELQHGZLWKHDV\URXQGWKHFORFNDFFHVVWR-DPHV+DUGLHLQVWDOODWLRQVSHFLDOLVWVLVGHVLJQHG
                  WRPDNH\RXWKHVWDQGDUGIRUH[FHOOHQFHLQ\RXUPDUNHW,QRXURQJRLQJFRPPLWPHQWWREH\RXU
                  EHVWSRVVLEOHUHVRXUFHRXUFRQWUDFWRUDQGEXLOGHUSURJUDPVRIIHUXQPDWFKHGEXVLQHVVEXLOGLQJ




    Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 34 of 90 PageID #: 14723
KWWSVZZZQRZRRGLVJRRGFRP                                                                                            
1R:RRGLV*RRG_-DPHV+DUGLH3URV/DQGLQJ3DJHV                                                                                       3DJHRI



                  EHQHILWV




                                         '2:1/2$'7+(352'8&7
                                               &$7$/2*

                               )LOORXWWKHIRUPEHORZWRUHFHLYHWKH3URGXFW&DWDORJDQG
                                VHHWKHIXOOUDQJHRI-DPHV+DUGLHSURGXFWVDYDLODEOHLQ
                                                        \RXUDUHD



                              )LUVW1DPH                                     /DVW1DPH




                              (PDLO$GGUHVV




                              &RPSDQ\1DPH




                              6WUHHW$GGUHVV




                              &LW\                                           6WDWH




                              =LS&RGH                                       5ROH

                                                                                6HOHFW


                                ,DJUHH,KDYHUHDGWKH7HUPV &RQGLWLRQVDQG3ULYDF\3ROLF\




                                                                      Submit




                  -DPHV+DUGLHVLGLQJFRPSOLHVZLWK$670(DVDQRQFRPEXVWLEOHFODGGLQJDQGLVUHFRJQL]HGE\ILUHGHSDUWPHQWV

                  DFURVVWKH86LQFOXGLQJ0DULHWWD*$)ODJVWDII$=DQG2UDQJH&RXQW\&$)LEHUFHPHQWILUHUHVLVWDQFHGRHVQRW

                  H[WHQGWRDSSOLHGSDLQWVRUFRDWLQJVZKLFKPD\EHGDPDJHGRUFKDUZKHQH[SRVHGWRIODPHV



                   5HSUHVHQWDWLRQRIHQJLQHHUHGZRRGSURGXFWEXFNOLQJLPSURSHULQVWDOODWLRQPD\KDYHEHHQDFRQWULEXWLQJIDFWRU



                    5HSUHVHQWDWLRQRISUHILQLVKHGHQJLQHHUHGZRRGDIWHUWKHHTXLYDOHQWRI\HDUVRIVRODUH[SRVXUHSHU$670*




    Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 35 of 90 PageID #: 14724
KWWSVZZZQRZRRGLVJRRGFRP                                                                                                            
1R:RRGLV*RRG_-DPHV+DUGLH3URV/DQGLQJ3DJHV                                                                                                                             3DJHRI



                                                                352'8&763(&6                     ,167$//$7,21                (;3/25(             3526833257
                                                                +DUGLH3ODQN/DS6LGLQJ           %URZVH$OO                  +DUGLH=RQH          &RQWLQXLQJ(GXFDWLRQ

                                                                +DUGLH6KLQJOH3DQHOV             ,QVWDOODWLRQ,QVWUXFWLRQV   +DUGLH         ,QVWDOODWLRQ

                                                                +DUGLH3DQHO9HUWLFDO6LGLQJ      %HVW3UDFWLFHV              6XVWDLQDELOLW\      5HTXHVWD6DPSOH

                                                                +DUGLH7ULP%RDUGV 0RXOGLQJ     &OHDUDQFH5HTXLUHPHQWV     +DUGLH'HVLJQ&RQWHVW'HDOHU/RFDWRU

                                                                +DUGLH6RIILW3DQHOV              .QRZOHGJH%DVH                                  *RY5HSRUWV 5HVRXUFH&HQWHU

                                                                $UWLVDQE\-DPHV+DUGLH          7HFKQLFDO%XOOHWLQV                             1HZVOHWWHU6LJQ8S

                                                                5HYHDO3DQHO6\VWHP              :DUUDQWLHV                                      7HFKQLFDO6HUYLFH5HTXHVW

                                                                +DUGLH%DFNHU%RDUGV                                                              6XEPLWD&ODLP

                                                                +DUGLH:UDS:HDWKHU%DUULHU



                                                         $%28786              6($5&+,167$// 352'8&7,1)2
                                                         &RQWDFW8V
                                                                                                                    6HDUFK
                                                         2XU&RPSDQ\

                                                         1HZV                  6+257&876
                                                         3ULYDF\3ROLF\        +DUGLH/LQN
                                                         7HUPV &RQGLWLRQV    &RQWUDFWRU$OOLDQFH3URJUDP

                                                                               6LOLFD5HVRXUFH&HQWHU

                                                                               -DPHV+DUGLHFRP

                                                                               &DUHHUV

                                                                               -+LQVLWHFRP



             75$'(0$5.6




                                                                            )2//2:-$0(6+$5',(




          -DPHV+DUGLH%XLOGLQJ3URGXFWV,QF$OO5LJKWV5HVHUYHG
                                                                                                        1(('$16:(56"-+$5',( 
          3ULYDF\ 7HUPV




    Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 36 of 90 PageID #: 14725
KWWSVZZZQRZRRGLVJRRGFRP                                                                                                                                                  
                                                                                              Page 1 of 10

                                                                                Date of Issue: 06/01/15



SAFETY DATA SHEET

Section 1. Identification
Product Identifier:          Exterior Fiber-Cement (Medium Density) – Includes all Generation 6 HZ5
                             and HZ10 products with the following product names: HardiePlank® lap
                             siding, HardiePanel® vertical siding, HardieSoffit® panel, HardieSoffit®,
                             Beaded Porch Panel, HardieShingle® siding, HardieShingle® notched panels,
                             HardieShingle® individual shingles, Hardie® Reveal TM Panel, 7/16”
                             HardieTrim® boards
Manufacturer Name,           James Hardie Building Products
Address and Phone            231 S. LaSalle Street, Suite 2000
Number:                      Chicago, IL 60604
                             1‐800‐942‐7343 (1‐800‐9HARDIE)
Emergency Phone              1‐800‐942‐7343 (1‐800‐9HARDIE)
Number:
Recommended Use:             Exterior Fiber‐Cement (Medium Density) is used as an external wall cladding
Restrictions on Use:         None known
Section 2. Hazards Identification
GHS Classification:          Carcinogenity, Category 1A
                             Target Organ Systemic Toxicity Repeated Exposure, Category 1
GHS Label Element(s):
         Symbol



        Signal Word          DANGER
        Hazard               May cause cancer if dust from product is inhaled
        Statement(s)
                            Causes damage to lungs and respiratory system through prolonged or
                            repeated inhalation of dust from product
        Precautionary       Obtain special instructions before use. Do not handle until all safety
        Statement(s)        precautions have been read and understood. Do not breathe dust from
                            product. Wash hands and face thoroughly after handling. Use personal
                            protective equipment as required. If exposed or concerned: Get medical
                            advice. If shortness of breath or other health concerns develop after
                            exposure to dust from the product, seek medical attention. Dispose of
                            product in accordance with local, state and national regulations. If there
                            are no applicable regulations, dispose of in a secure landfill, or in a way that
                            will not expose others to dust.
Section 3. Composition / Information on Ingredients
             CAS#                                     Chemical Ingredient                            %
14808‐60‐7                          Crystalline Silica (Quartz)                                   15‐45%
65997‐15‐1                          Calcium Silicate (Hydrate)                                    35‐65%




Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 37 of 90 PageID #: 14726
                                                                                          Page 2 of 10

                                                                            Date of Issue: 06/01/15



471‐34‐1                        Calcium Carbonate                                            <30%
N/A                             Calcium Aluminum Silicate (Hydrate)                          <20%
9004‐34‐6                       Cellulose                                                    <15%
1333‐86‐4                       Carbon Black                                                 <1%
Section 4. First Aid Measures
Inhalation                      Acute effects – Dust may cause irritation of the nose, throat and
                                airways, resulting in coughing and sneezing. Certain susceptible
                                individuals may experience wheezing (spasms of the bronchial
                                airways) upon inhaling dust during cutting, rebating, drilling, routing,
                                sawing, crushing or otherwise abrading fiber cement, and when
                                cleaning up, disposing of or moving the dust.
                                Chronic effects – Repeated or prolonged over exposures to
                                crystalline silica can cause silicosis (scarring of the lung) and
                                increases the risk of bronchitis, tuberculosis, lung cancer, renal
                                disease, and scleroderma (a disease affecting the connective tissue
                                of the skin, joints, blood vessels, and internal organs.) Some studies
                                suggest that cigarette smoking increases the risk of silicosis,
                                bronchitis and lung cancer in persons also exposed to crystalline
                                silica.
                                Acute silicosis – A sub‐chronic disease associated with acute,
                                massive silica exposure, is a rapidly progressive, incurable lung
                                disease that is typically fatal. Symptoms include, but are not limited
                                to, shortness of breath, cough, fever, weight loss and chest pain.
                                Such exposure may cause pneumoconiosis and pulmonary fibrosis.
                                Required treatment – If inhalation of dust occurs, remove to fresh
                                air. If shortness of breath or wheezing develops, seek medical
                                attention.
Skin                            Dust may cause irritation of the skin from friction but cannot be
                                absorbed through intact skin.

                                If skin contact occurs, wash with mild soap and water. Contact
                                physician if irritation persists or later develops.
Eyes                            Dust may irritate the eyes from mechanical abrasion causing
                                watering or redness.

                                If eye contact occurs, remove contact lenses (if applicable). Flush
                                with running water or saline for at least 15 minutes. Seek medical
                                attention if redness persists or if visual changes occur.
Ingestion                       Ingestion is unlikely under normal conditions of use, but swallowing
                                the dust from the product may result in irritation or damage to the
                                mouth and gastrointestinal tract due to alkalinity of dust.

                                If ingestion occurs, dilute by drinking large amounts of water. Do




Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 38 of 90 PageID #: 14727
                                                                                            Page 3 of 10

                                                                              Date of Issue: 06/01/15



                                   not induce vomiting. Seek medical attention. If unconscious, loosen
                                   tight clothing and lay the person on his/her left side. Give nothing
                                   by mouth to an individual who is not alert and conscious.
Section 5. Fire‐Fighting Measures
James Hardie® fiber‐cement products are neither flammable nor explosive
Suitable extinguishing techniques: Appropriate extinguishing techniques for surrounding fire should
                                    be used.
Fire‐fighting equipment:            Fire fighting personnel should wear normal protective equipment
                                    and positive self‐contained breathing apparatus.
Special hazards arising from the    James Hardie ® fiber‐cement products are neither flammable nor
substance or mixture:               explosive. Hazardous reactions will not occur under normal
                                    conditions. Fight fire with normal precautions from a reasonable
                                    distance.
Section 6. Accidental Release Measures
Emergency procedures:               No special precautions are necessary in the event of an accidental
                                    release. The following precautions apply to spills or releases of
                                    dust generated during cutting, rebating, drilling, routing, sawing,
                                    crushing or otherwise abrading fiber cement.
Protective equipment:               Good housekeeping practices are necessary for cleaning up areas
                                    where spills or leaks have occurred. Take measures to either
                                    eliminate or minimize the creation of dust. Respirable dust and
                                    silica levels should be monitored regularly.

                                     Wherever possible, practices likely to generate dust should be
                                     controlled with engineering such as local exhaust ventilation, dust
                                     suppression through containment (e.g. wetting loose dust),
                                     enclosure, or covers.

                                     Use respiratory protection as described in Section 8.
Proper methods of containment        A fine water spray should be used to suppress dust when sweeping
and clean‐up:                        (dry sweeping should not be attempted). Vacuuming with an
                                     industrial vacuum cleaner outfitted with a high‐efficiency
                                     particulate (HEPA) filter is preferred to sweeping. Dispose of
                                     product in accordance with local, state and national regulations. If
                                     there are no applicable regulations, dispose of in a secure landfill,
                                     or in a way that will not expose others to dust.
Section 7. Handling and Storage
Precautions of safe handling and     Fiber‐cement boards in their intact state do not present a health
storage:                             hazard. The controls below apply to dust generated from the
                                     boards by cutting, rebating, drilling, routing, sawing, crushing or
                                     otherwise abrading fiber cement, and when cleaning up, disposing
                                     of or moving the dust.




Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 39 of 90 PageID #: 14728
                                                                                            Page 4 of 10

                                                                              Date of Issue: 06/01/15



                                     James Hardie® recommended best practices for handling fiber‐
                                     cement:




Incompatibilities:                   Hydrofluoric acid will dissolve silica and can generate silicon
                                     tetrafluoride, a corrosive gas. Contact with strong oxidizing agents
                                     such as fluorine, boron trifluoride, chlorine trifluoride, manganese
                                     trifluoride or oxygen difluoride may cause fires and /or explosions.
                                     Furthermore, limestone is incompatible with acids and ammonium
                                     salts.
Section 8. Exposure Controls / Personal Protection



Governmental Industrial Hygienists Threshold Limit Values (TLV are that organization’s recommended

                                     TLV mg/m3               PEL Mppsf              PEL mg/m3
Crystalline Silica (Quartz)          0.025 mg/m3             250                    10 mg/m3
                                     ___
                  (Respirable)                               %SiO + 5               %SiO + 2
                                     ___                     ___
Quartz (Total Dust)                                                                 30 mg/m3
                                                                                    %SiO + 2
Calcium Carbonate (Total Dust)       10 mg/m3                ___
                                                                                    15 mg/m3
                                     ___                     ___
                 (Respirable)                                                       5 mg/m3
                                     ___                     ___
Calcium Silicate (Total Dust)                                                       15 mg/m3
                                     ___                     ___
                 (Respirable)                                                       5 mg/m3
Nuisance Dust (Not Otherwise
Specified) (Total Dust)              10 mg/m3(inhalable)     50                     15 mg/m3
                 (Respirable)        3 mg/m3                 15                     5 mg/m3
                                     ___                     ___
Cellulose (Total)                                                                   15 mg/m3
                                     ___                     ___
                 (Respirable)                                                       5 mg/m3
Carbon Black                         3.5 mg/m3               ___
                                                                                    3.5 mg/m3




Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 40 of 90 PageID #: 14729
                                                                                               Page 5 of 10

                                                                                 Date of Issue: 06/01/15



Other limits recommended: The National Institute of Occupational Safety and Health (NIOSH) also has a
Recommended Exposure Limit (REL) of 0.05 mg/m3 for respirable crystalline silica, based on a 10‐hour
time‐weighted average.
        Engineering Controls
        Personal protection when handling products that may generate silica dust: (1) follow James
        Hardie ® instructions and best practices to reduce or limit the release of dust; (2) warn others in
        the area to avoid the dust; (3) when using mechanical saw or high‐speed cutting tools, work
        outdoors and use dust collection equipment, and (4) if no other dust controls are available, wear
        a NIOSH‐approved dust mask or respirator (e.g. N95 dust mask).

        During clean‐up, use a well‐maintained vacuum and filter appropriate for capturing fine
        (respirable) dust or use wet cleanup methods—never dry sweep.
Cutting Outdoors                           1. Position cutting station so that wind will blow dust away
                                               from user or others in working area and allow for ample
                                               dust dissipation
                                           2. Use one of the following methods based on the required
                                               cutting rate and job‐site conditions:
                                               BEST
                                                   x Score and snap using carbide‐tipped scoring knife
                                                        or utility knife
                                                   x Fiber‐cement shears (electric or pneumatic)
                                               BETTER
                                                   x Dust reducing circular saw equipped with
                                                        Hardieblade TM saw blade and HEPA vacuum
                                                        extraction
                                               GOOD (for low to moderate cutting only)
                                                   x Dust reducing circular saw with Hardieblade TM
                                                        saw blade
Cutting Indoors                                    x Cut only using score and snap method or with
                                                        fiber‐cement shears (manual, electric or
                                                        pneumatic)
                                                   x Position cutting station in well‐ventilated area to
                                                        allow for dust dissipation
Sanding / Rebating / Drilling /       If sanding, rebating, drilling or other machining is necessary, you
Other Machining                       should always wear a NIOSH‐approved dust mask or respirator
                                      (e.g. N‐95) and warn others in the immediate area.
Clean‐Up
                                      excite silica dust particles into the user’s breathing area. Instead,


Important Notes                           1. For maximum protection (lowest respirable dust
                                             production), James Hardie ® recommends always using
                                             “Best”‐level cutting methods where feasible
                                          2. NEVER use a power saw indoors



Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 41 of 90 PageID #: 14730
                                                                                                Page 6 of 10

                                                                                 Date of Issue: 06/01/15



                                           3. NEVER use a circular saw blade that does not carry the
                                              Hardieblade TM saw blade trademark
                                           4. NEVER dry sweep – use wet suppression methods or HEPA
                                              vacuum
                                           5. NEVER use a grinder or continuous rim diamond blade for
                                              cutting
                                           6. ALWAYS follow tool manufacturer’s safety
                                              recommendations
         Personal Protective Equipment
             x Respiratory – If respirators are selected, use and maintain in accordance with ANSI
                 Standard (Z88.2) for particulate respirators. Select respirators based on the level of
                 exposure to crystalline silica as measured by dust sampling. Use respirators that offer
                 protection to the highest concentrations of crystalline silica if the actual concentrations
                 are unknown. Put in place a respiratory protection and monitoring program that
                 complies with MSHA or OSHA (e.g. 29CFR1910.134) standards, which include provisions
                 for a user training program, respirator repair and cleaning, respirator fit‐testing and
                 other requirements. Comply with all other applicable federal and state laws.
             x Eye – When cutting material, dust resistant safety goggles / glasses should be worn and
                 used in compliance with ANSI Standard Z87.1 and applicable OSHA (e.g. 29CFR1910.133)
                 standards.
             x Skin – Loose comfortable clothing should be worn. Direct skin contact with dust and
                 debris should be avoided by wearing long sleeved shirts and long trousers, a cap or hat,
                 and gloves. Work clothes should be washed regularly.
Section 9. Physical and Chemical Properties
Appearance and odor: Solid gray boards with varying dimensions according to product. Some product
may have a surface coat of water‐based acrylic paint or acrylic sealer
Vapor Pressure: Not relevant                             Flash Point: Not relevant
Specific Gravity: Not relevant                           Autoignition Temperature: Not relevant
Flammability Limits: Not relevant                        Volatility: Not relevant
Boiling Point: Not relevant                              Solubility in water: Not relevant
Melting Point: Not relevant                              Evaporation rate: Not applicable
Section 10. Stability and Reactivity
Stability:                      Crystalline silica and limestone are stable under ordinary conditions
Conditions to Avoid:            Excessive dust generation during storage and handling
Materials to Avoid:             Hydrofluoric acid will dissolve silica and can generate silicon tetrafluoride,
                                a corrosive gas. Contact with strong oxidizing agents such as fluorine,
                                boron trifluoride, chlorine trifluoride, manganese trifluoride or oxygen
                                difluoride may cause fires and /or explosions. Furthermore, limestone is
                                incompatible with acids and ammonium salts.
Section 11. Toxicological Information
Routes of exposure:             Fiber‐cement is not toxic in its intact form. The following applies to dust
                                that may be generated during cutting, rebating, drilling, routing, sawing,
                                crushing or otherwise abrading fiber cement.



Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 42 of 90 PageID #: 14731
                                                                                              Page 7 of 10

                                                                                Date of Issue: 06/01/15



Related symptoms:




                             Medical conditions generally aggravated by exposure – Pulmonary function
                             may be reduced by inhalation of respirable crystalline silica and / or
                             cellulose. If lung scarring occurs, such scarring could aggravate other lung
                             conditions such as asthma, emphysema, pneumonia or restrictive lung
                             diseases. Lung scarring from crystalline silica may also increase risks to
                             pulmonary tuberculosis.

                             Smoking – some studies suggest that cigarette smoking increases the risk
                             of occupational respiratory diseases, including silica­related respiratory
                             diseases.
Acute and chronic effects:        x Acute toxicity – not classified
                                  x Skin corrosion / irritation – not classified
                                  x Serious eye damage / irritation – not classified
                                  x Respiratory or skin sensitization – not classified
                                  x Germ cell mutagenicity – not classified
                                  x Carcinogenity – may cause cancer if dust from product is inhaled
                                  x Specific target organ toxicity (repeated exposure) – causes damage
                                     to lungs and respiratory system through prolonged or repeated
                                     inhalation of dust from product
Carcinogenity:               California Proposition 65 Warning:
                                     This product contains chemicals known to the State of California to
                                     cause cancer

                             International Agency for Research on Cancer (IARC):
                                     Crystalline silica inhaled in the forms of quartz or cristobalite from
                                     occupational sources is carcinogenic to humans

                                     Carbon black is possibly carcinogenic to humans




Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 43 of 90 PageID #: 14732
                                                                                            Page 8 of 10

                                                                              Date of Issue: 06/01/15



                             The National Toxicology Program (NTP):
                                     NTP has concluded that respirable crystalline silica is a known
                                     human carcinogen
                             LD50 (Silicon dioxide):
                                     Rat oral >22,500 mg / kg
                                     Mouse oral > 10,500 mg/kg
Section 12. Ecological Information




Section 13. Disposal Considerations


Section 14. Transport Information
There are no special requirements for storage and transport
UN No:                           None allocated
Dangerous goods class:           None allocated
Hazchem code:                    None allocated
Poisons schedule:                None allocated
Packing group:                   Not applicable
Label:                           Not a DOT hazardous material. Local regulations may apply

Section 15. Regulatory Information
DOT hazard classification:       None
Placard requirement:             Not a DOT hazardous material. Local placarding regulations may
                                 apply
California Proposition 65:       Warning: Airborne particles of respirable size of crystalline silica are
                                 known to the State of California to cause cancer.
CERCLA hazardous substance       Listed substance: No
(40CFR Part 302):                Unlisted substance: No
                                 Reportable quantity (RQ): None
                                 Characteristic(s): Not applicable
                                 RCRA waste number: Not applicable
SARA. Title III. Sections 302 /  Extremely hazardous substance: No
303 (40CFR part 355 –
Emergency Planning and
Notification):
SARA. Title III. Section 311 /   Acute: Yes
312 (40CFR part 370 –            Chronic: Yes
Hazardous Chemical Reporting: Fire: No
Community Right­To­Know):        Pressure: No
                                 Reactivity: No



Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 44 of 90 PageID #: 14733
                                                                        Page 9 of 10

                                                             Date of Issue: 06/01/15



SARA. Title III. Section 313    Not a RCRA hazardous waste
(40CFR part 372 – Toxic
Chemical Release Reporting:
Community Right‐To‐Know
TSCA Inventory List:            Yes
TSCA 8(d):                      No
Section 16. Other Information
Prepared by Jeff Fry            Issue Date: 06/01/15




Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 45 of 90 PageID #: 14734
                                                                  Page 10 of 10

                                                        Date of Issue: 06/01/15




Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 46 of 90 PageID #: 14735
                                                                                              Page 1 of 10

                                                                                Date of Issue: 06/01/15



SAFETY DATA SHEET

Section 1. Identification
Product Identifier:          Exterior Fiber-Cement (Low Density) – Includes all Generation 6 HZ5 and
                             HZ10 products with the following product names: HardieTrim® board,
                             HardieTrim® Fascia board, HardieTrim® Crown Moulding, HardieTrim® XLD,
                             HardieTrim® Flex board, HardieTrim® Batten, HardieTrim® BHT,
                             HardieTrim® 5/4 board
Manufacturer Name,           James Hardie Building Products
Address and Phone            231 S. LaSalle Street, Suite 2000
Number:                      Chicago, IL 60604
                             1‐800‐942‐7343 (1‐800‐9HARDIE)
Emergency Phone              1‐800‐942‐7343 (1‐800‐9HARDIE)
Number:
Recommended Use:             Exterior Fiber‐Cement (Low Density) is used as external wall cladding
                             accessories
Restrictions on Use:         None known
Section 2. Hazards Identification
GHS Classification:          Carcinogenity, Category 1A
                             Target Organ Systemic Toxicity Repeated Exposure, Category 1
GHS Label Element(s):
         Symbol



        Signal Word          DANGER
        Hazard               May cause cancer if dust from product is inhaled
        Statement(s)
                            Causes damage to lungs and respiratory system through prolonged or
                            repeated inhalation of dust from product
        Precautionary       Obtain special instructions before use. Do not handle until all safety
        Statement(s)        precautions have been read and understood. Do not breathe dust from
                            product. Wash hands and face thoroughly after handling. Use personal
                            protective equipment as required. If exposed or concerned: Get medical
                            advice. If shortness of breath or other health concerns develop after
                            exposure to dust from the product, seek medical attention. Dispose of
                            product in accordance with local, state and national regulations. If there
                            are no applicable regulations, dispose of in a secure landfill, or in a way that
                            will not expose others to dust.
Section 3. Composition / Information on Ingredients
             CAS#                                     Chemical Ingredient                            %
14808‐60‐7                          Crystalline Silica (Quartz)                                   15‐30%
65997‐15‐1                          Calcium Silicate (Hydrate)                                    35‐65%




Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 47 of 90 PageID #: 14736
                                                                                          Page 2 of 10

                                                                            Date of Issue: 06/01/15



471‐34‐1                        Calcium Carbonate                                            <30%
N/A                             Calcium Aluminum Silicate (Hydrate)                          <20%
9004‐34‐6                       Cellulose                                                    <15%
1333‐86‐4                       Carbon Black                                                 <1%
Section 4. First Aid Measures
Inhalation                      Acute effects – Dust may cause irritation of the nose, throat and
                                airways, resulting in coughing and sneezing. Certain susceptible
                                individuals may experience wheezing (spasms of the bronchial
                                airways) upon inhaling dust during cutting, rebating, drilling, routing,
                                sawing, crushing or otherwise abrading fiber cement, and when
                                cleaning up, disposing of or moving the dust.
                                Chronic effects – Repeated or prolonged over exposures to
                                crystalline silica can cause silicosis (scarring of the lung) and
                                increases the risk of bronchitis, tuberculosis, lung cancer, renal
                                disease, and scleroderma (a disease affecting the connective tissue
                                of the skin, joints, blood vessels, and internal organs.) Some studies
                                suggest that cigarette smoking increases the risk of silicosis,
                                bronchitis and lung cancer in persons also exposed to crystalline
                                silica.
                                Acute silicosis – A sub‐chronic disease associated with acute,
                                massive silica exposure, is a rapidly progressive, incurable lung
                                disease that is typically fatal. Symptoms include, but are not limited
                                to, shortness of breath, cough, fever, weight loss and chest pain.
                                Such exposure may cause pneumoconiosis and pulmonary fibrosis.
                                Required treatment – If inhalation of dust occurs, remove to fresh
                                air. If shortness of breath or wheezing develops, seek medical
                                attention.
Skin                            Dust may cause irritation of the skin from friction but cannot be
                                absorbed through intact skin.

                                If skin contact occurs, wash with mild soap and water. Contact
                                physician if irritation persists or later develops.
Eyes                            Dust may irritate the eyes from mechanical abrasion causing
                                watering or redness.

                                If eye contact occurs, remove contact lenses (if applicable). Flush
                                with running water or saline for at least 15 minutes. Seek medical
                                attention if redness persists or if visual changes occur.
Ingestion                       Ingestion is unlikely under normal conditions of use, but swallowing
                                the dust from the product may result in irritation or damage to the
                                mouth and gastrointestinal tract due to alkalinity of dust.

                                If ingestion occurs, dilute by drinking large amounts of water. Do




Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 48 of 90 PageID #: 14737
                                                                                            Page 3 of 10

                                                                              Date of Issue: 06/01/15



                                   not induce vomiting. Seek medical attention. If unconscious, loosen
                                   tight clothing and lay the person on his/her left side. Give nothing
                                   by mouth to an individual who is not alert and conscious.
Section 5. Fire‐Fighting Measures
James Hardie® fiber‐cement products are neither flammable nor explosive
Suitable extinguishing techniques: Appropriate extinguishing techniques for surrounding fire should
                                    be used.
Fire‐fighting equipment:            Fire fighting personnel should wear normal protective equipment
                                    and positive self‐contained breathing apparatus.
Special hazards arising from the    James Hardie ® fiber‐cement products are neither flammable nor
substance or mixture:               explosive. Hazardous reactions will not occur under normal
                                    conditions. Fight fire with normal precautions from a reasonable
                                    distance.
Section 6. Accidental Release Measures
Emergency procedures:               No special precautions are necessary in the event of an accidental
                                    release. The following precautions apply to spills or releases of
                                    dust generated during cutting, rebating, drilling, routing, sawing,
                                    crushing or otherwise abrading fiber cement.
Protective equipment:               Good housekeeping practices are necessary for cleaning up areas
                                    where spills or leaks have occurred. Take measures to either
                                    eliminate or minimize the creation of dust. Respirable dust and
                                    silica levels should be monitored regularly.

                                     Wherever possible, practices likely to generate dust should be
                                     controlled with engineering such as local exhaust ventilation, dust
                                     suppression through containment (e.g. wetting loose dust),
                                     enclosure, or covers.

                                     Use respiratory protection as described in Section 8.
Proper methods of containment        A fine water spray should be used to suppress dust when sweeping
and clean‐up:                        (dry sweeping should not be attempted). Vacuuming with an
                                     industrial vacuum cleaner outfitted with a high‐efficiency
                                     particulate (HEPA) filter is preferred to sweeping. Dispose of
                                     product in accordance with local, state and national regulations. If
                                     there are no applicable regulations, dispose of in a secure landfill,
                                     or in a way that will not expose others to dust.
Section 7. Handling and Storage
Precautions of safe handling and     Fiber‐cement boards in their intact state do not present a health
storage:                             hazard. The controls below apply to dust generated from the
                                     boards by cutting, rebating, drilling, routing, sawing, crushing or
                                     otherwise abrading fiber cement, and when cleaning up, disposing
                                     of or moving the dust.




Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 49 of 90 PageID #: 14738
                                                                                            Page 4 of 10

                                                                              Date of Issue: 06/01/15



                                     James Hardie® recommended best practices for handling fiber‐
                                     cement:




Incompatibilities:                   Hydrofluoric acid will dissolve silica and can generate silicon
                                     tetrafluoride, a corrosive gas. Contact with strong oxidizing agents
                                     such as fluorine, boron trifluoride, chlorine trifluoride, manganese
                                     trifluoride or oxygen difluoride may cause fires and /or explosions.
                                     Furthermore, limestone is incompatible with acids and ammonium
                                     salts.
Section 8. Exposure Controls / Personal Protection



Governmental Industrial Hygienists Threshold Limit Values (TLV are that organization’s recommended

                                     TLV mg/m3               PEL Mppsf              PEL mg/m3
Crystalline Silica (Quartz)          0.025 mg/m3             250                    10 mg/m3
                                     ___
                  (Respirable)                               %SiO + 5               %SiO + 2
                                     ___                     ___
Quartz (Total Dust)                                                                 30 mg/m3
                                                                                    %SiO + 2
Calcium Carbonate (Total Dust)       10 mg/m3                ___
                                                                                    15 mg/m3
                                     ___                     ___
                 (Respirable)                                                       5 mg/m3
                                     ___                     ___
Calcium Silicate (Total Dust)                                                       15 mg/m3
                                     ___                     ___
                 (Respirable)                                                       5 mg/m3
Nuisance Dust (Not Otherwise
Specified) (Total Dust)              10 mg/m3(inhalable)     50                     15 mg/m3
                 (Respirable)        3 mg/m3                 15                     5 mg/m3
                                     ___                     ___
Cellulose (Total)                                                                   15 mg/m3
                                     ___                     ___
                 (Respirable)                                                       5 mg/m3
Carbon Black                         3.5 mg/m3               ___
                                                                                    3.5 mg/m3




Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 50 of 90 PageID #: 14739
                                                                                               Page 5 of 10

                                                                                 Date of Issue: 06/01/15



Other limits recommended: The National Institute of Occupational Safety and Health (NIOSH) also has a
Recommended Exposure Limit (REL) of 0.05 mg/m3 for respirable crystalline silica, based on a 10‐hour
time‐weighted average.
        Engineering Controls
        Personal protection when handling products that may generate silica dust: (1) follow James
        Hardie ® instructions and best practices to reduce or limit the release of dust; (2) warn others in
        the area to avoid the dust; (3) when using mechanical saw or high‐speed cutting tools, work
        outdoors and use dust collection equipment, and (4) if no other dust controls are available, wear
        a NIOSH‐approved dust mask or respirator (e.g. N95 dust mask).

        During clean‐up, use a well‐maintained vacuum and filter appropriate for capturing fine
        (respirable) dust or use wet cleanup methods—never dry sweep.
Cutting Outdoors                           1. Position cutting station so that wind will blow dust away
                                               from user or others in working area and allow for ample
                                               dust dissipation
                                           2. Use one of the following methods based on the required
                                               cutting rate and job‐site conditions:
                                               BEST
                                                   x Score and snap using carbide‐tipped scoring knife
                                                        or utility knife
                                                   x Fiber‐cement shears (electric or pneumatic)
                                               BETTER
                                                   x Dust reducing circular saw equipped with
                                                        Hardieblade TM saw blade and HEPA vacuum
                                                        extraction
                                               GOOD (for low to moderate cutting only)
                                                   x Dust reducing circular saw with Hardieblade TM
                                                        saw blade
Cutting Indoors                                    x Cut only using score and snap method or with
                                                        fiber‐cement shears (manual, electric or
                                                        pneumatic)
                                                   x Position cutting station in well‐ventilated area to
                                                        allow for dust dissipation
Sanding / Rebating / Drilling /       If sanding, rebating, drilling or other machining is necessary, you
Other Machining                       should always wear a NIOSH‐approved dust mask or respirator
                                      (e.g. N‐95) and warn others in the immediate area.
Clean‐Up
                                      excite silica dust particles into the user’s breathing area. Instead,


Important Notes                           1. For maximum protection (lowest respirable dust
                                             production), James Hardie ® recommends always using
                                             “Best”‐level cutting methods where feasible
                                          2. NEVER use a power saw indoors



Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 51 of 90 PageID #: 14740
                                                                                                Page 6 of 10

                                                                                 Date of Issue: 06/01/15



                                           3. NEVER use a circular saw blade that does not carry the
                                              Hardieblade TM saw blade trademark
                                           4. NEVER dry sweep – use wet suppression methods or HEPA
                                              vacuum
                                           5. NEVER use a grinder or continuous rim diamond blade for
                                              cutting
                                           6. ALWAYS follow tool manufacturer’s safety
                                              recommendations
         Personal Protective Equipment
             x Respiratory – If respirators are selected, use and maintain in accordance with ANSI
                 Standard (Z88.2) for particulate respirators. Select respirators based on the level of
                 exposure to crystalline silica as measured by dust sampling. Use respirators that offer
                 protection to the highest concentrations of crystalline silica if the actual concentrations
                 are unknown. Put in place a respiratory protection and monitoring program that
                 complies with MSHA or OSHA (e.g. 29CFR1910.134) standards, which include provisions
                 for a user training program, respirator repair and cleaning, respirator fit‐testing and
                 other requirements. Comply with all other applicable federal and state laws.
             x Eye – When cutting material, dust resistant safety goggles / glasses should be worn and
                 used in compliance with ANSI Standard Z87.1 and applicable OSHA (e.g. 29CFR1910.133)
                 standards.
             x Skin – Loose comfortable clothing should be worn. Direct skin contact with dust and
                 debris should be avoided by wearing long sleeved shirts and long trousers, a cap or hat,
                 and gloves. Work clothes should be washed regularly.
Section 9. Physical and Chemical Properties
Appearance and odor: Solid gray boards with varying dimensions according to product. Some product
may have a surface coat of water‐based acrylic paint or acrylic sealer
Vapor Pressure: Not relevant                             Flash Point: Not relevant
Specific Gravity: Not relevant                           Autoignition Temperature: Not relevant
Flammability Limits: Not relevant                        Volatility: Not relevant
Boiling Point: Not relevant                              Solubility in water: Not relevant
Melting Point: Not relevant                              Evaporation rate: Not applicable
Section 10. Stability and Reactivity
Stability:                      Crystalline silica and limestone are stable under ordinary conditions
Conditions to Avoid:            Excessive dust generation during storage and handling
Materials to Avoid:             Hydrofluoric acid will dissolve silica and can generate silicon tetrafluoride,
                                a corrosive gas. Contact with strong oxidizing agents such as fluorine,
                                boron trifluoride, chlorine trifluoride, manganese trifluoride or oxygen
                                difluoride may cause fires and /or explosions. Furthermore, limestone is
                                incompatible with acids and ammonium salts.
Section 11. Toxicological Information
Routes of exposure:             Fiber‐cement is not toxic in its intact form. The following applies to dust
                                that may be generated during cutting, rebating, drilling, routing, sawing,
                                crushing or otherwise abrading fiber cement.



Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 52 of 90 PageID #: 14741
                                                                                              Page 7 of 10

                                                                                Date of Issue: 06/01/15



Related symptoms:




                             Medical conditions generally aggravated by exposure – Pulmonary function
                             may be reduced by inhalation of respirable crystalline silica and / or
                             cellulose. If lung scarring occurs, such scarring could aggravate other lung
                             conditions such as asthma, emphysema, pneumonia or restrictive lung
                             diseases. Lung scarring from crystalline silica may also increase risks to
                             pulmonary tuberculosis.

                             Smoking – some studies suggest that cigarette smoking increases the risk
                             of occupational respiratory diseases, including silica‐related respiratory
                             diseases.
Acute and chronic effects:        x Acute toxicity – not classified
                                  x Skin corrosion / irritation – not classified
                                  x Serious eye damage / irritation – not classified
                                  x Respiratory or skin sensitization – not classified
                                  x Germ cell mutagenicity – not classified
                                  x Carcinogenity – may cause cancer if dust from product is inhaled
                                  x Specific target organ toxicity (repeated exposure) – causes damage
                                     to lungs and respiratory system through prolonged or repeated
                                     inhalation of dust from product
Carcinogenity:               California Proposition 65 Warning:
                                     This product contains chemicals known to the State of California to
                                     cause cancer

                             International Agency for Research on Cancer (IARC):
                                     Crystalline silica inhaled in the forms of quartz or cristobalite from
                                     occupational sources is carcinogenic to humans

                                     Carbon black is possibly carcinogenic to humans




Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 53 of 90 PageID #: 14742
                                                                                            Page 8 of 10

                                                                              Date of Issue: 06/01/15



                             The National Toxicology Program (NTP):
                                     NTP has concluded that respirable crystalline silica is a known
                                     human carcinogen
                             LD50 (Silicon dioxide):
                                     Rat oral >22,500 mg / kg
                                     Mouse oral > 10,500 mg/kg
Section 12. Ecological Information




Section 13. Disposal Considerations


Section 14. Transport Information
There are no special requirements for storage and transport
UN No:                           None allocated
Dangerous goods class:           None allocated
Hazchem code:                    None allocated
Poisons schedule:                None allocated
Packing group:                   Not applicable
Label:                           Not a DOT hazardous material. Local regulations may apply

Section 15. Regulatory Information
DOT hazard classification:       None
Placard requirement:             Not a DOT hazardous material. Local placarding regulations may
                                 apply
California Proposition 65:       Warning: Airborne particles of respirable size of crystalline silica are
                                 known to the State of California to cause cancer.
CERCLA hazardous substance       Listed substance: No
(40CFR Part 302):                Unlisted substance: No
                                 Reportable quantity (RQ): None
                                 Characteristic(s): Not applicable
                                 RCRA waste number: Not applicable
SARA. Title III. Sections 302 /  Extremely hazardous substance: No
303 (40CFR part 355 –
Emergency Planning and
Notification):
SARA. Title III. Section 311 /   Acute: Yes
312 (40CFR part 370 –            Chronic: Yes
Hazardous Chemical Reporting: Fire: No
Community Right­To­Know):        Pressure: No
                                 Reactivity: No



Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 54 of 90 PageID #: 14743
                                                                        Page 9 of 10

                                                             Date of Issue: 06/01/15



SARA. Title III. Section 313    Not a RCRA hazardous waste
(40CFR part 372 – Toxic
Chemical Release Reporting:
Community Right‐To‐Know
TSCA Inventory List:            Yes
TSCA 8(d):                      No
Section 16. Other Information
Prepared by Jeff Fry            Issue Date: 06/01/15




Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 55 of 90 PageID #: 14744
                                                                  Page 10 of 10

                                                        Date of Issue: 06/01/15




Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 56 of 90 PageID #: 14745
Fibre cement | James Hardie                                               Page 1 of 12



James Hardie
Menu

   • Products

     External Cladding




         ◦                                   Scyon™ Axon™ cladding




         ◦                                   Scyon™ Stria™ cladding




         ◦                                   Scyon™ Matrix™ cladding


         ◦               Easylap™ panel


         ◦               HardieTex™ system


         ◦               HardieFlex™ sheet


         ◦               PanelClad® sheet

     Weatherboards




         ◦                                   Scyon™ Linea™ Weatherboard




    Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 57 of 90 PageID #: 14746
http://www.jameshardie.com.au/fibre-cement/                                 11/1/2018
Fibre cement | James Hardie                                              Page 2 of 12




        ◦                                      Scyon™ Stria™ cladding


        ◦                 PrimeLine® weatherboard


        ◦                 HardiePlank™ weatherboard

    Internal Lining




        ◦                 Villaboard® lining


        ◦                 Versilux® lining


        ◦                 PineRidge® lining


        ◦                 HardieGroove™ lining

    Pre-finished panels




        ◦                 ARChitectural™ Inraw™ panel

    Eaves and Soffits




        ◦                 HardieFlex Eaves Lining

    Building Facade




        ◦                 ComTex® system




        ◦                                      ExoTec® system




    Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 58 of 90 PageID #: 14747
http://www.jameshardie.com.au/fibre-cement/                                11/1/2018
Fibre cement | James Hardie                                              Page 3 of 12



     Decking




         ◦                                 HardieDeck™ system

     Structural Flooring




         ◦                 Scyon™ Secura™ interior flooring



         ◦                 Scyon™ Secura™ exterior flooring

     Commercial Flooring




         ◦             HardiePanel™ compressed sheet

     Underlays




         ◦             James Hardie™ ceramic tile underlay


         ◦             James Hardie™ vinyl & cork underlay

     Trim




         ◦             Scyon™ Axent™ trim

     Building Wrap




         ◦             HardieWrap™ weather barrier

     Thermal Break




         ◦             HardieBreak™ thermal strip

     Fencing




        ◦              HardieFence™ EasyLock® system
   • Applications




    Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 59 of 90 PageID #: 14748
http://www.jameshardie.com.au/fibre-cement/                                11/1/2018
Fibre cement | James Hardie                                              Page 4 of 12




       ◦        Balcony Walls


       ◦        Bathroom Constructions


       ◦        Bracing


       ◦        Cavity Constructions




       ◦                              Building Facade


       ◦        Commercial Flooring


       ◦        Decking


       ◦        Eaves and Soffits


       ◦        External Cladding


       ◦        Fencing


       ◦        Fire and Acoustically Rated Walls


       ◦        Internal Lining


       ◦        Pre-finished panels


       ◦        Sarking


       ◦        Soffits


       ◦        Structural Flooring


       ◦        Tiling External Walls


       ◦        Thermal Break




    Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 60 of 90 PageID #: 14749
http://www.jameshardie.com.au/fibre-cement/                                11/1/2018
Fibre cement | James Hardie                                                                                                     Page 5 of 12




          ◦           Underlays




         ◦                                Weatherboards
   • Systems

      Class 1 & 10a




          ◦                               HardieSmart Blade Wall System


          ◦           HardieSmart Boundary Wall System


          ◦           HardieSmart Intertenancy Wall system


          ◦           HardieSmart Zerolot Wall System

      Class 9C




         ◦            HardieSmart™ AgedCare wall system
   • Technical
   • Projects
   • Where to buy

   • Home
   • Fibre Cement


Fibre Cement
Fibre Reinforced Cement (FRC), or simply fibre cement, is a popular building material developed by James Hardie in the early 1980s, when
pioneering the use of alternative reinforcing materials to create asbestos-free cement-based building products.




     Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 61 of 90 PageID #: 14750
http://www.jameshardie.com.au/fibre-cement/                                                                                        11/1/2018
Fibre cement | James Hardie                                                                                                    Page 6 of 12




What is Fibre Cement made of?
Fibre Reinforced Cement products are a mixture of:

• Cellulose fibre, from plantation-grown Radiata Pine trees

• Portland Cement

• Sand

• Water

Small amounts of other chemical additives are used to help the process, or provide products with particular characteristics.




     Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 62 of 90 PageID #: 14751
http://www.jameshardie.com.au/fibre-cement/                                                                                      11/1/2018
Fibre cement | James Hardie                                                                                                           Page 7 of 12




Why choose Fibre Reinforced Cement?
James Hardie® Fibre Reinforced Cement building products will not burn, are resistant to permanent water and termite damage, and, when installed
as directed, are resistant to rotting and warping to the extent set out in James Hardie’s published material current at the time of installation.

The products are easy to work with and low maintenance, making them the ideal choice for professional builders, designers and architects, DIY
enthusiasts and homeowners.

5 Advantages of James Hardie® Fibre Cement Building Products
1. Stylish and Versatile

Easily design a house to suit varying ground levels on a build site and have greater flexibility in terms of mixing and matching a diverse range of
exterior styles without changing the underlying method of construction.




2. Durable and Low Maintenance

James Hardie® fibre reinforced cement products are impact resistant and weatherproof. They don’t crack, swell or warp like wood so they can hold
dark colours and for longer. In fact some paints carry a 15 year warranty when used on certain James Hardie® building products.



     Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 63 of 90 PageID #: 14752
http://www.jameshardie.com.au/fibre-cement/                                                                                               11/1/2018
Fibre cement | James Hardie                                                                                                            Page 8 of 12




3. Thermal Efficiency

Using lightweight, cement composite building materials can deliver significant benefits on warm days because of the materials’ inherent ability to
cool rapidly at night. This can give relief to sleeping areas in the night.




4. Increased Speed of Construction

Using Scyon™ and James Hardie® products makes the building process simpler and faster by reducing the need for wet trades on site. You can
achieve a greater installation rate per day with most products, getting you to lock up faster and in the home sooner. A great benefit for both builders
and homeowners!!




     Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 64 of 90 PageID #: 14753
http://www.jameshardie.com.au/fibre-cement/                                                                                                11/1/2018
Fibre cement | James Hardie                                                                                                         Page 9 of 12




5. Space Maximisation

You can generate greater internal floor area and living space within a home because the walls can be thinner than traditional construction methods.
Composite materials fix direct-to-frame reducing wasted space, unlike alternative construction methods.




How is Fibre Cement made?
The fibre cement manufacturing process produces a durable, highly workable and aesthetically pleasing product by a process that substantially
reduces the curing time compared to air-cured concrete products. This means your build moves along faster, with less hold ups and complications.

You can always rely on the quality of a James Hardie® building product as all our Australian manufactured fibre cement products meet ISO 9000.1
quality assurance standards. This also ensures James Hardie operates with:

    •   Increased quality awareness
    •   Improved and earlier awareness of potential problems
    •   Improved customer service
    •   Improved management of quality
    •   Improved product and service quality



        Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 65 of 90 PageID #: 14754
http://www.jameshardie.com.au/fibre-cement/                                                                                             11/1/2018
Fibre cement | James Hardie                                                                                                         Page 10 of 12




What Fibre Cement products do James Hardie make?
James Hardie manufactures the largest, most versatile and attractive range of planks, pipes, columns and building boards (otherwise known as
sheets). They are all used extensively in the construction of new homes, in renovations and restorations and in commercial buildings for (link to
relevant applications pages):

    •   External cladding
    •   Internal lining
    •   Internal and external flooring
    •   Wet Area Lining – Bathrooms, laundries, etc.
    •   Eaves, Verandas & Carports
    •   Fire and acoustic walls
    •   Bracing
    •   Fencing
    •   Decorative elements

The products are diverse, coming in numerous profiles and finishes for a range of interior and exterior building applications that suit most
architectural styles.




        Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 66 of 90 PageID #: 14755
http://www.jameshardie.com.au/fibre-cement/                                                                                               11/1/2018
Fibre cement | James Hardie                                                Page 11 of 12




James Hardie

   •   Resistant to fire
   •   Resistant to impact
   •   Resistant to moisture damage
   •   Resistant to rotting
   •   Resistant to termites
   •   James Hardie Durability

About

   •   About Us
   •   Company History
   •   Our People
   •   Fibre Cement
   •   Best Practice
   •   Look Books

Quicklinks

   •   Scyon Walls & Floors
   •   ACCEL™
   •   Annual Report
   •   Videos
   •   Where to buy

Resources

   •   Image Gallery
   •   Case Studies
   •   Installation Guides
   •   Safety Data Sheet (SDS)



       Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 67 of 90 PageID #: 14756
http://www.jameshardie.com.au/fibre-cement/                                   11/1/2018
Fibre cement | James Hardie                                                        Page 12 of 12



   •   Distributors
   •   Builders
   •   Asbestos Fact Sheet
   •   The Smarter Small Home

Support

   • Contact Us
   • Environmental Protection Policy
   •
        ◦ Houzz
        ◦ Pinterest
        ◦ LinkedIn

   •   James Hardie International:
   •   North America
   •   New Zealand
   •   Europe
   •   Asia

   • Investor Relations



       •   Copyright© 2018 James Hardie Australia Pty Ltd
       •   ABN 12 084 635 558
       •   Privacy
       •   Legal
       •   Site Map

                                                             Sydney Web & Mobile App Development




       Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 68 of 90 PageID #: 14757
http://www.jameshardie.com.au/fibre-cement/                                            11/1/2018
Hardie siding secrets reveals: how ColorPlus siding is made                                         Page 1 of 4




   ASK TOM         VIDEOS         EARLY EDITION           HOMESHOW PROS              LISTEN



   CONTACT                                                                       Search HomeShowRadio.com




  YOU ARE HERE: HOME / HOMESHOW VIDEO / HARDIE SECRETS REVEALED: WHAT GIVES COLORPLUS SIDING ITS PLUS




     Hardie secrets revealed: what gives
     ColorPlus siding its plus




     How does a pile of sand become Hardie ColorPlus siding? Come along on this behind-the-
     scenes factory tour. Learn the secret of how Hardie creates its longest-lasting siding product.
     The process is just one part of the story. See why no on-site paint project can compare with
     how ColorPlus is painted.


    Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 69 of 90 PageID #: 14758
https://homeshowradio.com/making-of-colorplus-siding-replacement/                                       11/1/2018
Hardie siding secrets reveals: how ColorPlus siding is made                                      Page 2 of 4




     What makes Hardie ColorPlus siding so unique
     “ColorPlus is a game changer,” says Pat McCollim from HES. “Customers are excited about it.”


     Excited about siding? That only seems over the top until you learn how its made and the
     advantages it gives your home.


     “All Hardie’s siding starts the same,” says Mark Chamberland from James Hardie. “We start
     with silica sand that’s then ground into a fine powder. We then mix in wood pulp and pour it in
     cement, which is then mixed together to form a fiber-cement slurry. We then take the product
     and press it into sheets, and then we emboss a pattern on top of it, which gives us your wood
     finish.”


     ColorPlus siding takes an extra step
     “We apply multiple coats of paint to the product in our factory setting,” adds Chamberland.
     “This allows us to provide a 15 year paint and labor warranty on the product, ensuring that
     your home will look good for 15 years plus.”


     Factory application of the paint also eliminates the need for field apply paint and also lowers
     the maintenance on your home.


     “When I’m in the home talking with homeowners, the thing that I find that attracts them to
     ColorPlus technology is the warranty that Hardie gives with it,” says McCullim. “The factory
     applied paint job to the fiber and cement, the combination of those two things really gets
     them excited about ColorPlus.”


     The biggest advantage of using ColorPlus siding is it’s made in the factory under controlled
     conditions. Not only the siding, but the paint job, as well. That allows Hardie to give you the
     strongest warranties in the business. And, of course, it looks great and holds up well to our
     Texas environment.


     Related Posts
     Do hidden costs of wood siding make Hardie siding a better choice for
     you?

     Siding showdown: Hardie compared to your other siding choices

     Hardie Artisan Siding: is it right for your home?

     Another face of Hardie siding

     Think you have siding worries? Watch ColorPlus siding refresh these
     homes




    Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 70 of 90 PageID #: 14759
https://homeshowradio.com/making-of-colorplus-siding-replacement/                                  11/1/2018
Hardie siding secrets reveals: how ColorPlus siding is made                                             Page 3 of 4




     TAGGED WITH: COATINGS, COLORS, FACTORY PAINT, HARDIE, JAMES, JAMES HARDIE, PAINT COATING, PAINT COATINGS,
     PAINTING PROCESS, SIDING, SIDING REPLACEMENT




                                   SUBSCRIBE TO HOMESHOW CONFIDENTIAL



  Get new HomeShow videos delivered direct to your inbox

  Email *




  Name *


  First




  Zip Code *




                                                SUBSCRIBE NOW




                                                                         SEE MORE HOMESHOW VIDEOS



                                                                 Three things you need to know
                                                                 about property rental before
                                                                 being a landlord


                                                                 A Steel Building Dream Come
                                                                 True



    Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 71 of 90 PageID #: 14760
https://homeshowradio.com/making-of-colorplus-siding-replacement/                                        11/1/2018
Hardie siding secrets reveals: how ColorPlus siding is made                                                                      Page 4 of 4



                                                                                 Can skipping garage door safety
                                                                                 checkups put your family at risk?


                                                                                 Visit the HomeShow video archive




                                                                                   ›




                            Find us on Google+ • Copyright © 2018 MogerMedia, Inc. • Privacy policy



Houston Home Improvement Show, Tom Tynan Texas Home Improvement Radio Show, Home improvement project tips, Home handyman tips, Texas home repair

                                                                     videos




     Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 72 of 90 PageID #: 14761
https://homeshowradio.com/making-of-colorplus-siding-replacement/                                                                 11/1/2018
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE


LOUISIANA-PACIFIC CORPORATION,     )
                                   )
      Plaintiff,                   )
                                   )
v.                                 )                 CIVIL ACTION NO. 3:18-cv-00447
                                   )
JAMES HARDIE BUILDING PRODUCTS, )                    JUDGE MCCALLA
INC.,                              )
                                   )                 MAGISTRATE JUDGE HOLMES
      Defendant/Counter-Plaintiff/ )
      Third-Party Plaintiff.       )
                                   )                 JURY DEMAND
v.                                 )
                                   )
THE KRUSE BROTHERS, INC.,          )
                                   )
      Third-Party Defendant.       )


 PLAINTIFF LOUISIANA-PACIFIC CORPORATION’S FIRST AMENDED ANSWER
        TO DEFENDANT JAMES HARDIE BUILDING PRODUTS, INC.’S
            COUNTERCLAIMS AND THIRD PARTY COMPLAINT


       Plaintiff/Counter-Defendant Louisiana-Pacific Corporation (“LP”) submits its First

Amended Answer in response to the allegations and claims contained in Defendant/Counter-

Plaintiff James Hardie Building Products, Inc.’s (“Hardie” or “Counter-Plaintiff”) Answer to

Complaint and Counterclaims against Louisiana-Pacific Corporation and Third Party Complaint

against The Kruse Brothers, Inc. (“Kruse”) (the “Counterclaims”) (Dkt. 28) and states as follows:

                          RESPONSES TO SPECIFIC ALLEGATIONS
                             CONTAINED IN THE COMPLAINT

       1.      LP lacks sufficient knowledge or information to form a belief as to the truth of the

allegations contained in paragraph 1 of the Counterclaims of the Counterclaims and, therefore,

denies the allegations.


Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 73 of 90 PageID #: 14762
       2.      LP admits the allegations contained in paragraph 2 of the Counterclaims.

       3.      LP lacks sufficient knowledge or information to form a belief as to the truth of the

allegations contained in paragraph 3 of the Counterclaims of the Counterclaims and, therefore,

denies the allegations.

       4.      LP does not dispute that Counter-Plaintiff purports to assert claims against it and/or

Kruse for unfair competition and false advertising in violation of 15 U.S.C. § 1125; violations of

the Tennessee Consumer Protection Act, Tenn. Code Ann. § 47-18-101 et seq.; unfair competition

and tortious interference with existing and prospective business relationships under Tennessee

common law; and for declaratory judgment under the Federal Declaratory Judgment Act, 28

U.S.C. § 2201 et seq.. LP denies that Counter-Plaintiff is entitled to any relief whatsoever. LP

denies the remainder of the allegations contained in paragraph 4 of the Counterclaims.

       5.      LP does not dispute that this Court has subject matter jurisdiction over Counter-

Plaintiff’s counterclaims. The remainder of the allegations contained in paragraph 5 are directed

at a party other than LP and, thus, require no response. LP denies that Counter-Plaintiff is entitled

to any relief whatsoever. LP denies the remainder of the allegations contained in paragraph 5 of

the Counterclaims.

       6.      LP does not dispute that this Court has subject matter jurisdiction over Counter-

Plaintiff’s counterclaims. The remainder of the allegations contained in paragraph 6 are directed

to a party other than LP and, thus, require no response. LP denies that Counter-Plaintiff is entitled

to any relief whatsoever. LP denies the remainder of the allegations contained in paragraph 6 of

the Counterclaims.

       7.      LP does not dispute that this Court has subject matter jurisdiction over Counter-

Plaintiff’s counterclaims. The remainder of the allegations contained in paragraph 7 are directed

to a party other than LP and, thus, require no response. LP denies that Counter-Plaintiff is entitled
                                                 2

Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 74 of 90 PageID #: 14763
to any relief whatsoever. LP denies the remainder of the allegations contained in paragraph 7 of

the Counterclaims.

       8.      LP does not dispute that this Court has personal jurisdiction over LP. LP denies that

Counter-Plaintiff is entitled to any relief whatsoever.

       9.      LP admits that it maintains its principal place of business in this District. LP admits

that it has a business relationship and entered into an agreement with Kruse. To the extent any

remaining allegations in paragraph 9 of the Counterclaims are directed at LP, LP denies the

allegations. To the extent any remaining allegations in paragraph 9 of the Counterclaims are

directed at Kruse, no response is required from LP. Nonetheless, LP denies that Counter-Plaintiff

is entitled to any relief whatsoever.

       10.     LP does not dispute that this Court has personal jurisdiction over LP. LP admits

that it maintains its principal place of business in this District. LP admits that it has transacted

business in Tennessee and entered into contracts for services to be rendered or materials to be

furnished in Tennessee. To the extent any remaining allegations in paragraph 10 of the

Counterclaims are directed at LP, LP denies the allegations. To the extent any remaining

allegations in paragraph 10 of the Counterclaims are directed at Kruse, no response is required

from LP. Nonetheless, LP denies that Counter-Plaintiff is entitled to any relief whatsoever.

       11.     LP does not dispute that venue is proper in this district. Nonetheless, LP denies that

Counter-Plaintiff is entitled to any relief whatsoever.

       12.     LP denies the allegations contained in paragraph 12 of the Counterclaims.

       13.     LP admits that Counter-Plaintiff manufactures, advertises, and sells fiber cement

siding and backerboard in the United States. LP lacks sufficient knowledge or information to form

a belief as to the truth of the remainder of the allegations contained in paragraph 13 of the

Counterclaims of the Counterclaims and, therefore, denies the allegations.
                                                  3

Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 75 of 90 PageID #: 14764
       14.     LP lacks sufficient knowledge or information to form a belief as to the truth of the

allegations contained in paragraph 14 of the Counterclaims of the Counterclaims and, therefore,

denies the allegations.

       15.     LP lacks sufficient knowledge or information to form a belief as to the truth of the

allegations contained in paragraph 15 of the Counterclaims of the Counterclaims and, therefore,

denies the allegations.

       16.     LP lacks sufficient knowledge or information to form a belief as to the truth of the

allegations contained in paragraph 16 of the Counterclaims of the Counterclaims and, therefore,

denies the allegations.

       17.     LP lacks sufficient knowledge or information to form a belief as to the truth of the

allegations contained in paragraph 17 of the Counterclaims and, therefore, denies the allegations.

       18.     LP lacks sufficient knowledge or information to form a belief as to the truth of the

allegations contained in paragraph 18 of the Counterclaims and, therefore, denies the allegations.

       19.     LP lacks sufficient knowledge or information to form a belief as to the truth of the

allegations contained in paragraph 19 of the Counterclaims and, therefore, denies the allegations.

       20.     LP lacks sufficient knowledge or information to form a belief as to the truth of the

allegations contained in paragraph 20 of the Counterclaims and, therefore, denies the allegations.

       21.     LP objects to the allegations contained in paragraph 21 of the Counterclaims as

ambiguous due to inclusion of the phrase “relevant consumer,” and on that basis, denies the

allegations. LP also lacks sufficient knowledge or information to form a belief as to the truth of

the remainder of the allegations contained in paragraph 21 of the Counterclaims and, therefore,

denies the allegations.

       22.     LP denies the allegations contained in paragraph 22 of the Counterclaims.



                                                4

Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 76 of 90 PageID #: 14765
       23.     In response to the allegations contained in paragraph 23 of the Counterclaims, LP

denies that Counter-Plaintiff’s Fiber Cement Products are high performance, cost effective, or

durable and/or offer a “lifetime value.” LP lacks sufficient knowledge or information as to the

remainder of the allegations contained in paragraph 23 of the Counterclaims and, therefore, denies

the allegations.

       24.     LP lacks sufficient knowledge or information to form a belief as to the truth of the

allegations contained in paragraph 24 of the Counterclaims and, therefore, denies the allegations.

       25.     LP lacks sufficient knowledge or information to form a belief as to the truth of the

allegations contained in paragraph 25 of the Counterclaims and, therefore, denies the allegations.

       26.     LP admits the allegations contained in paragraph 26 of the Counterclaims.

       27.     LP admits the allegations contained in paragraph 27 of the Counterclaims.

       28.     LP admits the allegations contained in paragraph 28 of the Counterclaims.

       29.     LP denies that it markets its SmartSide Products as alternatives to “James Hardie’s

Fiber Cement Products.” LP admits that Counter-Plaintiff markets LP’s SmartSide Products and

James Hardie’s Fiber Cement Products as alternatives. LP lacks sufficient information or belief as

to the truth of remainder of the allegations contained in paragraph 29 of the Counterclaims and,

therefore, denies the allegations.

       30.     LP admits the allegations contained in paragraph 30 of the Counterclaims.

       31.     The inclusion in paragraph 31 of the Counterclaims of the phrase “expertise of

information and advertisements” renders the allegations therein ambiguous, and on that basis, LP

denies the allegations contained in paragraph 31 of the Counterclaims. LP also lacks knowledge

and information sufficient to form a belief as to the truth of the allegations contained in paragraph

31 of the Counterclaims and, therefore, LP denies the allegations contained in paragraph 31 of the

Counterclaims.
                                                 5

Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 77 of 90 PageID #: 14766
       32.     In response to the allegations contained in paragraph 32 of the Counterclaims, LP

admits that it owns and operates the websites located at the domain names www.lpcorp.com,

www.switchtolpsmartside.com, www.lpsmartside.com, and www.upsidetosmartside.com. LP

refers to those websites for complete and accurate statements of their contents and denies any

inconsistent allegations.

       33.     In response to the allegations contained in paragraph 33 of the Counterclaims, LP

admits that it advertises and promotes its products on websites, through trade publications and

training programs throughout the United States. LP denies the remainder of the allegations of

paragraph 33 of the Counterclaims.

       34.     LP lacks knowledge and information sufficient to form a belief as to the truth of

the allegations contained in paragraph 34 of the Counterclaims and, therefore, LP denies the

allegations contained in paragraph 34 of the Counterclaims.

       35.     In response to the allegations contained in paragraph 35 of the Counterclaims, LP

admits that it provides training seminars in the United States, including in Nashville, Tennessee.

LP lacks sufficient knowledge or information to form a belief as to whether “[a] true and correct

copy of screen shots and photographs form Steven Kruse’s Facebook page are attached hereto as

Exhibit 2 and select photographs are depicted below” of the Counterclaims and, therefore, denies

the allegation. LP denies the remainder of the allegations contained in paragraph 35 of the

Counterclaims.

       36.     LP denies the allegations contained in paragraph 36 of the Counterclaims.

       37.     LP denies the allegations contained in paragraph 37 of the Counterclaims.

       38.     LP denies the allegations contained in paragraph 38 of the Counterclaims.

       39.     LP denies the allegations contained in paragraph 39 of the Counterclaims.

       40.     LP denies the allegations contained in paragraph 40 of the Counterclaims.
                                                6

Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 78 of 90 PageID #: 14767
       41.     LP denies the allegations contained in paragraph 41 of the Counterclaims.

       42.     LP denies the allegations contained in paragraph 42 of the Counterclaims.

       43.     LP denies the allegations contained in paragraph 43 of the Counterclaims.

       44.     In response to the allegations contained in paragraph 44 of the Counterclaims, LP

denies that it has made false and misleading advertising and promotional statements in

communications to consumers and potential consumers of Fiber Cement Products and SmartSide

Products. The documents cited in the allegations speak for themselves and LP denies any

inconsistent allegations. LP lacks sufficient knowledge or information to form a belief as to

purported oral statements made at purported in-person trainings conducted by Kruse of the

Counterclaims and, therefore, denies the allegations. LP denies the remainder of the allegations

contained in paragraph 44 of the Counterclaims.

       45.     LP denies the allegations contained in paragraph 45 of the Counterclaims.

       46.     In response to the allegations contained in paragraph 46 of the Counterclaims, LP

denies that it has made false and misleading statements in advertising and promoting the SmartSide

Products on its websites. The websites and articles identified in paragraph 46 speak for themselves

and LP denies any inconsistent allegations. LP denies the remainder of the allegations contained

in paragraph 46 of the Counterclaims.

       47.     LP denies the allegations contained in paragraph 47 of the Counterclaims.

       48.     In response to the allegations contained in paragraph 48 of the Counterclaims, LP

denies that it has made false and misleading statements in connection with advertising and

promoting LP’s SmartSide Products in videos posted on its YouTube Channel. LP refers to the

videos identified in paragraph 48 of the Counterclaims for complete and accurate statements of

their contents and denies any inconsistent allegations. LP denies the remainder of the allegations

contained in paragraph 48 of the Counterclaims.
                                                7

Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 79 of 90 PageID #: 14768
       49.     LP denies the allegations contained in paragraph 49 of the Counterclaims.

       50.     In response to the allegations contained in paragraph 50 of the Counterclaims, LP

denies that it has made false and misleading statements in connection with advertising and

promoting the SmartSide Products in advertising and promotional material. LP refers to the

material identified in paragraph 50 for complete and accurate statements of their contents and

denies any inconsistent allegations. LP denies the remainder of the allegations contained in

paragraph 50 of the Counterclaims.

       51.     LP denies the allegations contained in paragraph 51 of the Counterclaims.

       52.     The allegations contained in paragraph 52 of the Counterclaims are directed at a

party other than LP and, thus, require no response. Nonetheless, LP denies the allegations

contained in paragraph 52 of the Counterclaims.

       53.     The allegations contained in paragraph 52 of the Counterclaims are directed at a

party other than LP and, thus, require no response.

       54.     The allegations contained in paragraph 54 of the Counterclaims are directed at a

party other than LP and, thus, require no response. Nonetheless, LP denies the allegations

contained in paragraph 54 of the Counterclaims.

       55.     The allegations contained in paragraph 55 of the Counterclaims are directed at a

party other than LP and, thus, require no response. Nonetheless, LP denies that Kruse is an agent

of LP or acts or purports to act on behalf of LP. LP denies the remainder of the allegations

contained in paragraph 55 of the Counterclaims.

       56.     LP denies the allegations contained in paragraph 56 of the Counterclaims.

       57.     LP denies the allegations contained in paragraph 57 of the Counterclaims.

       58.     LP denies the allegations contained in paragraph 58 of the Counterclaims.

       59.     LP admits the allegations contained in paragraph 59 of the Counterclaims.
                                                8

Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 80 of 90 PageID #: 14769
       60.     In response to the allegations contained in paragraph 60 of the Counterclaims, LP

admits that Counter-Plaintiff has denied LP’s claims in its Complaint.

       61.     LP denies the allegations contained in paragraph 61 of the Counterclaims.

       62.     LP denies the allegations contained in paragraph 62 of the Counterclaims .

       63.     In response to the allegations contained in paragraph 63 of the Counterclaims, LP

admits that Collins and Kaycan are manufacturers of engineered hardwood siding products. LP

denies the remainder of the allegations contained in paragraph 63 of the Counterclaims.

       64.     LP denies the allegations contained in paragraph 64 of the Counterclaims.

       65.     In response to the allegations contained in paragraph 65 of the Counterclaims, LP

refers to its Complaint for a complete and accurate statement of its contents and denies any

inconsistent allegation(s).

       66.     LP denies the allegations contained in paragraph 64 of the Counterclaims.

       67.     In response to the allegations contained in paragraph 67 of the Counterclaims, LP

refers to its Complaint for a complete and accurate statement of its contents and denies any

inconsistent allegation(s).

       68.     LP denies the allegations contained in paragraph 68 of the Counterclaims.

       69.     In response to the allegations contained in paragraph 69 of the Counterclaims, LP

refers to its Complaint for a complete and accurate statement of its contents and denies any

inconsistent allegation(s).

       70.     LP denies the allegations contained in paragraph 70 of the Counterclaims.

       71.     In response to the allegations contained in paragraph 71 of the Counterclaims, LP

refers to the Complaint for a complete and accurate statement of its contents and denies any

inconsistent allegation(s).

       72.     LP denies the allegations contained in paragraph 72 of the Counterclaims.
                                                9

Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 81 of 90 PageID #: 14770
       73.     In response to the allegations contained in paragraph 73 of the Counterclaims, LP

refers to the Complaint for a complete and accurate statement of its contents and denies any

inconsistent allegation.

       74.     LP denies the allegations contained in paragraph 74 of the Counterclaims.

       75.     LP denies the allegations contained in paragraph 75 of the Counterclaims.

       76.     In response to the allegations contained in paragraph 76 of the Counterclaims, LP

hereby incorporates by reference each of the preceding responses as if incorporated herein in full.

       77.     LP admits the allegations contained in paragraph 77 of the Counterclaims.

       78.     In response to the allegations contained in paragraph 78 of the Counterclaims, LP

denies that it wrongfully alleges false advertising, unfair competition, tortious interference, and

violation of the Tennessee Consumer Protection Act. LP admits that a declaration by the Court in

its favor is necessary and proper. LP denies the remainder of the allegations contained in paragraph

78 of the Counterclaims.

       79.     The allegations contained in paragraph 79 of the Counterclaims are merely requests

for relief and, thus, require no response from LP. Nonetheless, LP denies the allegations contained

in paragraph 79 of the Counterclaims and denies that Counter-Plaintiff is entitled to any relief

whatsoever.

       80.     The allegations contained in paragraph 80 of the Counterclaims are merely requests

for relief and, thus, require no response from LP. Nonetheless, LP denies the allegations contained

in paragraph 80 of the Counterclaims and denies that Counter-Plaintiff is entitled to any relief

whatsoever.

       81.     The allegations contained in paragraph 81 of the Counterclaims are merely requests

for relief and, thus, require no response from LP. Nonetheless, LP denies the allegations contained



                                                10

Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 82 of 90 PageID #: 14771
in paragraph 81 of the Counterclaims and denies that Counter-Plaintiff is entitled to any relief

whatsoever.

       82.     The allegations contained in paragraph 82 of the Counterclaims are merely requests

for relief and, thus, require no response from LP. Nonetheless, LP denies the allegations contained

in paragraph 82 of the Counterclaims and denies that Counter-Plaintiff is entitled to any relief

whatsoever.

       83.     The allegations contained in paragraph 83 of the Counterclaims are merely requests

for relief and, thus, require no response from LP. Nonetheless, LP denies the allegations contained

in paragraph 83 of the Counterclaims and denies that Counter-Plaintiff is entitled to any relief

whatsoever.

       84.     The allegations contained in paragraph 84 of the Counterclaims are merely requests

for relief and, thus, require no response from LP. Nonetheless, LP denies the allegations contained

in paragraph 84 of the Counterclaims and denies that Counter-Plaintiff is entitled to any relief

whatsoever.

       85.     The allegations contained in paragraph 85 of the Counterclaims are merely requests

for relief and, thus, require no response from LP. Nonetheless, LP denies the allegations contained

in paragraph 85 of the Counterclaims and denies that Counter-Plaintiff is entitled to any relief

whatsoever.

       86.     The allegations contained in paragraph 86 of the Counterclaims are merely requests

for relief and, thus, require no response from LP. Nonetheless, LP denies the allegations contained

in paragraph 86 of the Counterclaims and denies that Counter-Plaintiff is entitled to any relief

whatsoever.

       87.     The allegations contained in paragraph 87 of the Counterclaims are merely requests

for relief and, thus, require no response from LP. Nonetheless, LP denies the allegations contained
                                                11

Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 83 of 90 PageID #: 14772
in paragraph 87 of the Counterclaims and denies that Counter-Plaintiff is entitled to any relief

whatsoever.

       88.     The allegations contained in paragraph 88 of the Counterclaims are merely requests

for relief and, thus, require no response from LP. Nonetheless, LP denies the allegations contained

in paragraph 88 of the Counterclaims and denies that Counter-Plaintiff is entitled to any relief

whatsoever.

       89.     The allegations contained in paragraph 89 of the Counterclaims are merely requests

for relief and, thus, require no response from LP. Nonetheless, LP denies the allegations contained

in paragraph 89 of the Counterclaims and denies that Counter-Plaintiff is entitled to any relief

whatsoever.

       90.     The allegations contained in paragraph 90 of the Counterclaims are merely requests

for relief and, thus, require no response from LP. Nonetheless, LP denies the allegations contained

in paragraph 90 of the Counterclaims and denies that Counter-Plaintiff is entitled to any relief

whatsoever.

       91.     The allegations contained in paragraph 91 of the Counterclaims are merely requests

for relief and, thus, require no response from LP. Nonetheless, LP denies the allegations contained

in paragraph 91 of the Counterclaims and denies that Counter-Plaintiff is entitled to any relief

whatsoever.

       92.     LP denies the allegations contained in paragraph 92 of the Counterclaims.

       93.     In response to the allegations contained in paragraph 93 of the Counterclaims, LP

hereby incorporates by reference each of the preceding responses as if incorporated herein in full.

       94.     LP denies the allegations contained in paragraph 94 of the Counterclaims.

       95.     LP denies the allegations contained in paragraph 95 of the Counterclaims.

       96.     LP admits the allegations contained in paragraph 96 of the Counterclaims.
                                                12

Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 84 of 90 PageID #: 14773
       97.    To the extent that the allegations contained in paragraph 97 of the Counterclaims

are directed at LP, LP admits the allegations. To the extent that the allegations contained in

paragraph 97 of the Counterclaims are directed at a party other than LP, they require no response

from LP.

       98.    LP denies the allegations contained in paragraph 98 of the Counterclaims.

       99.    LP denies the allegations contained in paragraph 99 of the Counterclaims.

       100.   The inclusion in paragraph 100 of the Counterclaims of the phrase “expertise of

information and advertisements” renders the allegations therein ambiguous, and on that basis, LP

denies the allegations. Subject to the General Objections and the foregoing objection, LP admits

the allegations contained in paragraph 100 of the Counterclaims.

       101.   LP denies the allegations contained in paragraph 101 of the Counterclaims.

       102.   LP denies the allegations contained in paragraph 102 of the Counterclaims.

       103.   The inclusion in paragraph 103 of the Counterclaims of the phrase “expertise of

information and advertisements” renders the allegations therein ambiguous, and on that basis, LP

denies the allegations. Subject to the General Objections and the foregoing objection, LP admits

the allegations contained in paragraph 100 of the Counterclaims.

       104.   LP denies the allegations contained in paragraph 104 of the Counterclaims.

       105.   LP denies the allegations contained in paragraph 105 of the Counterclaims.

       106.   LP denies the allegations contained in paragraph 106 of the Counterclaims.

       107.   LP denies the allegations contained in paragraph 107 of the Counterclaims.

       108.   LP denies the allegations contained in paragraph 108 of the Counterclaims.

       109.   LP denies the allegations contained in paragraph 109 of the Counterclaims.

       110.   LP denies the allegations contained in paragraph 110 of the Counterclaims.

       111.   LP denies the allegations contained in paragraph 111 of the Counterclaims.
                                               13

Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 85 of 90 PageID #: 14774
       112.    In response to the allegations contained in of the Counterclaims, LP denies that it

has caused Counter-Plaintiff damages. The remainder of paragraph 112 of the Counterclaims is

merely a request for relief that requires no response from LP. Nonetheless, LP denies the

allegations contained in paragraph 112 of the Counterclaims and that Counter-Plaintiff is entitled

to any relief whatsoever.

       113.    LP denies the allegations contained in paragraph 113 of the Counterclaims.

       114.    LP denies the allegations contained in paragraph 114 of the Counterclaims.

       115.    LP denies the allegations contained in paragraph 115 of the Counterclaims.

       116.    In response to the allegations contained in paragraph 116 of the Counterclaims, LP

hereby incorporates by reference each of the preceding responses as if incorporated herein in full.

       117.    The allegations contained in paragraph 117 of the Counterclaims are legal

conclusions that require no response from LP. Nonetheless, LP denies that its ordinary sale of and

offers for sale of LP’s SmartSide Products meet the definition of “goods” and constitute “trade,”

“commerce,” and a “consumer transaction,” as defined in Tenn. Code Ann. § 47-18-103(7) and

(19). LP further denies that Counter-Plaintiff can be or is entitled to any relief under the Tennessee

Consumer Protection Act. To the extent the allegations contained in paragraph 117 of the

Counterclaims are directed at a party other than LP, they require no response from LP. LP denies

the remainder of the allegations contained in paragraph 117 of the Counterclaims.

       118.    LP denies the allegations contained in paragraph 118 of the Counterclaims.

       119.    LP denies the allegations contained in paragraph 119 of the Counterclaims.

       120.    LP denies the allegations contained in paragraph 120 of the Counterclaims.

       121.    LP denies the allegations contained in paragraph 121 of the Counterclaims.

       122.    LP denies the allegations contained in paragraph 122 of the Counterclaims.

       123.    LP denies the allegations contained in paragraph 123 of the Counterclaims.
                                                 14

Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 86 of 90 PageID #: 14775
       124.    The inclusion in paragraph 124 of the Counterclaims of the phrase “acts” renders

the allegations therein ambiguous, and on that basis, LP denies the allegations.

       125.    LP denies the allegations contained in paragraph 125 of the Counterclaims.

       126.    LP denies the allegations contained in paragraph 126 of the Counterclaims.

       127.    LP denies the allegations contained in paragraph 127 of the Counterclaims.

       128.    LP denies the allegations contained in paragraph 128 of the Counterclaims.

       129.    In response to the allegations contained in paragraph 129 of the Counterclaims, LP

hereby incorporates by reference each of the preceding responses as if incorporated herein in full.

       130.    LP denies the allegations contained in paragraph 130 of the Counterclaims.

       131.    LP denies the allegations contained in paragraph 131 of the Counterclaims.

       132.    LP denies the allegations contained in paragraph 132 of the Counterclaims.

       133.    LP denies the allegations contained in paragraph 133 of the Counterclaims.

       134.    LP denies the allegations contained in paragraph 134 of the Counterclaims.

       135.    LP denies the allegations contained in paragraph 135 of the Counterclaims.

       136.    LP denies that Counter-Plaintiff is entitled to any relief whatsoever.

       137.    Any allegation of the Counterclaims not expressly admitted above is hereby

expressly denied.

                                  ADDITIONAL DEFENSES

       The burden of proof with respect to any of the defenses and issues listed below are as

provided by United States statutes and case law. Listing the defenses below as “Affirmative

Defenses” is not intended and should not be construed to shift the burden of proof to LP with

respect to any issue for which Counter-Plaintiff carries the burden of proof. LP reserves the right

to further amend its Answer to additional Affirmative Defenses consistent with the facts

discovered in this case. LP asserts the following additional defenses:
                                                15

Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 87 of 90 PageID #: 14776
          1.     Counter-Plaintiff’s claims fail to state a claim upon which relief can be granted.

          2.     Counter-Plaintiff’s claims, separately and severally, are barred by the doctrine of

waiver.

          3.     Counter-Plaintiff’s claims, separately and severally, are barred by the doctrine of

equitable estoppel.

          4.     Counter-Plaintiff’s claims, separately and severally, are barred by the doctrine of

judicial estoppel.

          5.     Counter-Plaintiff’s claims, separately and severally, are barred by the doctrine of

laches.

          6.     Counter-Plaintiff’s claims, separately and severally, are barred by the statute of

limitations.

          7.     Counter-Plaintiff’s claim for tortious interference with existing and prospective

business relationships is barred by the defense of business competition and/or justification.

          8.     Counter-Plaintiff’s claims based on the statements of third parties made via any

interactive computer service, including but not limited to social media, are barred by the

Communications Decency Act, 47 U.S.C. § 230 et seq.

          9.     Counter-Plaintiff’s requests for injunctive relief are barred by the doctrine of

unclean hands.

          10.    Counter-Plaintiff is not entitled to injunctive relief, because Counter-Plaintiff will

not be irreparably harmed by any of LP’s conduct, at least as can be seen from Counter-Plaintiff’s

delay in bringing its claims.

                                     REQUEST FOR RELIEF

          Wherefore, LP respectively requests the Court grant the following relief:



                                                  16

Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 88 of 90 PageID #: 14777
         1.     The Court deny all Counter-Plaintiff’s counterclaims and third-party claims with

prejudice;

         2.     The Court enter judgment in favor of LP and against Counter-Plaintiff as to all of

LP’s claims and Counter-Plaintiff’s counterclaims;

         3.     The Court determine that this is an exceptional case under the Lanham Act and

enter an award in favor of LP and against Counter-Plaintiff for LP’s attorney fees, expenses, and

costs;

         4.     The Court enter an award in favor of LP and against Counter-Plaintiff for LP’s

attorney fees, expenses, and costs under the Tennessee Consumer Protection Act;

         5.     Should the Court enter judgment against LP, the Court award no injunctive or

monetary relief in favor of Counter-Plaintiff; and

         6.     The Court grant such other and further relief as may be just and proper.

                                          JURY DEMAND

         LP demands a jury for all issues so triable.

                                               Respectfully submitted,

                                               /s/ Samuel F. Miller
                                               Samuel F. Miller (BPR No. 022936)
                                               Nicholas R. Valenti (BPR No. 035420)
                                               A. Grace Van Dyke James (BPR No. 035667)
                                               MILLER LEGAL PARTNERS PLLC
                                               Fifth Third Center – Suite 2000
                                               424 Church Street
                                               Nashville, TN 37219
                                               Telephone/Fax: (615) 988.9011
                                               Email: Smiller@millerlegalpartners.com
                                                      Nvalenti@millerlegalpartners.com
                                                      Gjames@millerlegalpartners.com

                                               Attorneys for Plaintiff Louisiana-Pacific
                                               Corporation



                                                  17

Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 89 of 90 PageID #: 14778
                               CERTIFICATE OF SERVICE
       I hereby certify that on this 1st day of November 2018, the foregoing document was served
via email upon the following:

        Tony Swafford                              Brian T. Boyd
        Rocky King                                 William M. Leech III
        Maia T. Woodhouse                          LAW OFFICE OF BRIAN T. BOYD
        ADAMS & REESE LLP                          214 Overlook Circle, Suite 275
        Fifth Third Center                         Brentwood, Tennessee 37027
        424 Church Street, Suite 2700              Tel: (615) 371-6119
        Nashville, Tennessee 37219                 Fax: (615) 523-2595
        Tel: (615) 259-1450                        Email: brian@boydlegal.co
        Fax: (615) 259-1470                                will@boydlegal.co
        Email: tony.swafford@arlaw.com
               rocky.king@arlaw.com
               maia.woodhouse@arlaw.com            Tara L. Swafford
                                                   THE SWAFFORD LAW FIRM, PLLC
        Adam Massey                                207 Third Avenue North
        ADAMS & REESE LLP                          Franklin, Tennessee 37064
        LyondellBasell Tower                       Tel: (615) 599-8406
        1221 McKinney, Suite 4400                  Fax: (615) 807-2355
        Houston, TX 77010                          Email: tara@swaffordlawfirm.com
        Tel: 713.652.5151
        Email: adam.massey@arlaw.com
                                                   /s/ Samuel F. Miller
                                                   Samuel F. Miller




                                              18

Case 3:18-cv-00447 Document 331 Filed 11/01/18 Page 90 of 90 PageID #: 14779
